



CONSTRUCTION LOAN AGREEMENT
This CONSTRUCTION LOAN AGREEMENT (this “Agreement”) is made and entered into as
of the 6th day of December, 2018, by and between STRATUS KINGWOOD PLACE, L.P., a
Texas limited partnership (“Borrower”), whose address is c/o Stratus Properties
Inc., 212 Lavaca Boulevard, Suite 300, Austin, Texas 78701, and COMERICA BANK
(“Lender”), whose address is 300 W. Sixth Street, Suite 2250, Austin, Texas
78701, Attn: Commercial Real Estate.
R E C I T A L S
A.
Borrower owns certain real property described in Exhibit A hereto, together with
all other appurtenances, fixtures, and other improvements now or hereafter
located on the Land.

B.
Lender has agreed to make the Loan to Borrower and Borrower and Lender wish to
enter into this Agreement in order to set forth the terms and conditions of the
disbursement of the Loan;

NOW, THEREFORE, in consideration of the mutual promises hereinafter contained
and of other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:
ARTICLE I
DEFINITION OF TERMS
1.1    Definitions. As used in this Agreement, the following terms shall have
the respective meanings indicated below:
Advance means a disbursement by Lender, whether by journal entry, deposit to
Borrower’s account, check to third party or otherwise of any of the proceeds of
the Loan, any insurance proceeds or Borrower’s Deposit.
Affidavit of Commencement has the meaning set forth in Section 5.13 hereof.
Affidavit of Completion has the meaning set forth in Section 5.14 hereof.
Allocations means the line items set forth in the Budget for which Advances of
proceeds of the Loan will be made.
Anti-Terrorism Laws means any and all present and future judicial decisions,
statutes, rulings, rules, regulations, permits, certificates, orders, and
ordinances of any Governmental Authority relating to terrorism or money
laundering, including, without limiting the generality of the foregoing, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Pub. L. No. 107-56); the Trading
with the Enemy Act (50 U.S.C.A. App. 1 et seq.); the International Emergency
Economic Powers Act (50 U.S.C.A. § 1701-06); Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”) and the United States Treasury Department’s
Office of Foreign Assets Control


CONSTRUCTION LOAN AGREEMENT – Page 1



--------------------------------------------------------------------------------





list of “Specifically Designated National and Blocked Persons” (as published
from time to time in various mediums, including, without limitation, at
http:www.treas.gov/ofac/t11sdn.pdf).
Appraisal means a written appraisal of the Mortgaged Property (including without
limitation, the Improvements) prepared in conformance with the requirements of
the Comptroller of the Currency, prepared by an appraiser designated by Lender
in Lender’s sole discretion, and subject to review and adjustment consistent
with Lender’s standard practices, and approved by Lender.
Approved Lease Form has the meaning set forth in Section 3.1 hereof.
Assignment of Leases means the Assignment of Rents and Leases, dated as of the
date hereof, executed by Borrower in favor of Lender, as modified, amended or
supplemented from time to time, assigning to Lender all of Borrower’s interest
in all Leases entered into for the Mortgaged Property and all rents and other
rights and benefits to which Borrower is entitled under the terms of such
Leases.
Borrower’s Deposit means such cash amounts as Lender may deem necessary for
Borrower to deposit with it in accordance with the provisions of Section 3.4 of
this Agreement.
Borrower’s Equity shall mean an amount no less than $15,000,000.
Budget means the budget which is set forth on Exhibit B attached hereto and
incorporated herein by reference.
Business Day means a weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in Austin, Texas are authorized or required by
law to be closed.
Charges means all fees, charges and/or other things of value, if any, contracted
for, charged, received, taken or reserved by Lender in connection with the
transactions relating to the Note and the other Loan Documents, which are
treated as interest under applicable law.
Commencement Date means the date that is 30 days from the date of this
Agreement.
Commitment Fee means $328,700, to be paid by Borrower to Lender at the closing
of the Loan, as consideration for Lender making the Loan to Borrower.
Completion Date means the date that is 18 months from the date hereof.
Construction Contract means collectively, all contracts and agreements entered
into between Borrower and Contractor pertaining to the development, construction
and completion of the Improvements.
Construction Management Agreement means collectively, all contracts and
agreements entered into between Borrower (or its predecessor in interest) and
Construction Manager pertaining to the development, construction and completion
of the Improvements.


CONSTRUCTION LOAN AGREEMENT – Page 2



--------------------------------------------------------------------------------





Construction Manager means R.W. Garner Contracting, LLC, together with any other
Person acceptable to Lender with whom Borrower contracts for the development,
construction and completion of the Improvements or any portion thereof.
Contractor means Joeris General Contractors, Ltd. and Sendero Industries, LLC,
together with any other Person acceptable to Lender with whom Borrower contracts
for the development, construction and completion of the Improvements or any
portion thereof.
Debt Service means the product of (i) the constant monthly payment amount (i.e.,
payment including both principal and interest) sufficient to fully amortize
(using mortgage amortization) the outstanding principal balance of the Loan plus
any amounts remaining to be funded under the Loan at the time of determination
in equal installments over a thirty (30) year period using an annual interest
rate equal to the greatest of (a) the interest rate then in effect under the
Note, (b) the then current 10-year U.S. Treasury Rate plus two percent (2.0%),
or (c) six and one-half percent (6.5%), multiplied by (ii) twelve (12).
Debt Service Coverage Ratio means a ratio, as determined by Lender, the first
number of which is the Net Operating Income as of the applicable Determination
Date, and the second of which is Debt Service.
Deed of Trust means the Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated as of the date hereof, executed by Borrower
in favor of Brian P. Foley, Trustee, for the benefit of Lender, as modified,
amended, or supplemented from time to time, pursuant to which Borrower grants a
lien and security interest in and to the Mortgaged Property for the benefit of
Lender to secure the Loan.
Design Professional means Enviroplan Architects Planners Austin, Inc. and Big
Red Dog Engineering|Consulting, together with any other Person acceptable to
Lender with whom Borrower contracts for the providing of planning, design,
architectural, engineering or other similar services relating to the
Improvements.
Design Services Contract means, collectively, all contracts and agreements
entered into between Borrower and each Design Professional pertaining to the
design, development and construction of the Improvements.
Determination Date means the date the Debt Service Coverage Ratio is calculated
for purposes of this Agreement and the other Loan Documents, and for the
purposes of determining whether Borrower satisfies the conditions to an
Extension Period, the Determination Date shall be the last day of the most
recent calendar month ending at least thirty (30) days prior to the commencement
of the Extension Period in question.
Disposition means any sale, lease (except as expressly permitted pursuant to the
Loan Documents), exchange, assignment, conveyance, transfer, trade, or other
disposition of all or any portion of the Mortgaged Property (or any interest
therein) or all or any part, directly or indirectly, of any Equity Interest in
Borrower (if Borrower is a corporation, limited liability company, partnership,
general partnership, limited partnership, joint venture, trust, or other type of
business association or legal entity), whether direct or indirect; provided,
however, and notwithstanding anything to the


CONSTRUCTION LOAN AGREEMENT – Page 3



--------------------------------------------------------------------------------





contrary contained in this Agreement, a sale of the publicly traded stock of
Stratus Properties Inc. shall not constitute a Disposition under the terms of
this Agreement.
Draw Request means a request by Borrower to Lender for an Advance in such form
and containing such information as Lender may reasonably require.
DSCR/LTV Satisfaction Requirement means, to the extent Borrower or the Mortgaged
Property has not satisfied a Debt Service Coverage Ratio test or Loan-to-Value
Ratio requirement, as applicable, then Borrower may, in order to (and as a
condition precedent to) satisfy such test either:
(a)    prepay principal of the Loan, without premium, penalty or fee (other than
any LIBOR Costs [as defined in the Note] actually incurred by Lender), in an
amount necessary to satisfy the Debt Service Coverage Ratio test or
Loan-to-Value Ratio requirement, as applicable;
(b)    deposit with Lender in a restricted account with Lender (the “DSCR/LTV
Account”) and to be held pursuant to the provisions of Section 5.27 below, an
amount that if it were applied to the outstanding principal balance of the Loan
would be sufficient to achieve the Debt Service Coverage Ratio test or
Loan-to-Value Ratio requirement, as applicable, after giving effect to such
hypothetical prepayment; or
(c)    deliver to Lender, in form and substance acceptable to Lender and to be
held pursuant to the provisions of Section 5.27 below, a standby irrevocable
letter of credit (the “Letter of Credit”) in an amount that if it were called
upon and the proceeds thereof applied to the outstanding principal balance of
the Loan would be sufficient to achieve the Debt Service Coverage Ratio test or
Loan-to-Value Ratio requirement after giving effect to such hypothetical
prepayment.
Environmental Indemnity Agreement means that certain Environmental Indemnity
Agreement dated on or about the date hereof, executed by Borrower and Guarantor,
collectively as Indemnitor, in favor of Lender.
Environmental Law means any federal, state, or local law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Land or
Improvements, including the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9601 et seq.; Resource,
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq. as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Pub. L.
99‑499, 100 Stat. 1613; the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.; Emergency Planning and Community Right to Know Act of 1986, 42 U.S.C.
§ 1101 et seq.; Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; Clean Air Act
(“CAA”), 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act
(“FWPCA”), 33 U.S.C. § 1251 et seq.; and any corresponding state laws or
ordinances including the Texas Water Code (“TWC”) § 26.001 et seq.; Texas
Health & Safety Code (“THSC”) § 361.001 et seq.; Texas Solid Waste Disposal Act,
Tex. Rev. Civ. Stat. Ann. art. 4477‑7; and regulations, rules, guidelines, or
standards promulgated pursuant to such laws, statutes and regulations.


CONSTRUCTION LOAN AGREEMENT – Page 4



--------------------------------------------------------------------------------





Equity Interest means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock, (ii) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents of corporate stock (however
designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
Event of Default means any happening or occurrence described in Section 7.1 of
this Agreement.
Extension Fee means cash in an amount equal to one-fourth of one percent (.25%)
of the then outstanding principal balance of the Loan.
Extension Period means the First Extension Period or the Second Extension
Period, as the case may be.
Financing Statement means the financing statement or financing statements (on
Standard Form UCC‑1 or otherwise) covering Borrower’s personal property, as
debtor, and naming Lender, as secured party, in connection with the Loan
Documents.
First Extended Maturity Date means the date that is one (1) year after the
Initial Maturity Date.
First Extension Period means a single period of one (1) year commencing on the
first (1st) day after the Initial Maturity Date.
Governmental Authority means any and all courts, boards, agencies, commissions,
offices, or authorities of any nature whatsoever for any governmental unit
(federal, state, county, district, municipal, city or otherwise), whether now or
hereafter in existence.
Governmental Requirements means all present and future statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions or decrees of any
Governmental Authority applicable to Borrower, Guarantor or the Mortgaged
Property.
Guarantor means Stratus Properties Inc., a Delaware corporation.
Guaranty means that certain Guaranty dated of even date with this Agreement
executed by Guarantor in favor of Lender, guaranteeing the repayment of all or
any part of the Loan, the satisfaction of, or continued compliance with, the
covenants contained in the Loan Documents, or both, and certain carve outs from
non-recourse liability, all as more particularly set forth therein.
Hazardous Substance means any substance, product, waste, or other material which
is or becomes listed, regulated, or addressed as being a toxic, hazardous,
polluting, or similarly harmful


CONSTRUCTION LOAN AGREEMENT – Page 5



--------------------------------------------------------------------------------





substance under any Environmental Law, including without limitation: (i) any
substance included within the definition of “hazardous waste” pursuant to
Section 1004 of RCRA; (ii) any substance included within the definition of
“hazardous substance” pursuant to Section 101 of CERCLA; (iii) any substance
included within (a) the definition of “regulated substance” pursuant to
Section 26.342(11) of TWC; or (b) the definition of “hazardous substance”
pursuant to Section 361.003(11) of THSC; (iv) asbestos; (v) polychlorinated
biphenyls; (vi) petroleum products; (vii) underground storage tanks, whether
empty, filled or partially filled with any substance; (viii) any radioactive
materials, urea formaldehyde foam insulation or radon; (ix) any substance
included within the definition of “waste” pursuant to Section 30.003(b) of TWC
or “pollutant” pursuant to Section 26.001(13) of TWC; and (x) any other
chemical, material or substance, the exposure to which is prohibited, limited or
regulated by any Governmental Authority on the basis that such chemical,
material or substance is toxic, hazardous or harmful to human health or the
environment.
HVCRE has the meaning set forth in Section 5.28 hereof.
Improvements means a retail grocery store anchored shopping center containing
approximately 186,500 rentable square feet of space, together with all other
amenities, to be constructed on the Land, all as more particularly described in
the Plans and Specifications.
Indebtedness has the meaning set forth in the Deed of Trust.
Initial Advance means the first Advance (after the Prior Land Loan Refinance
Advance) to be made at the time Borrower satisfies the conditions set forth in
Sections 3.1 and 3.2 of this Agreement.
Initial Maturity Date means the date that is forty-eight (48) months from the
date of this Agreement.
Inspecting Person means a representative of CD Construction Consulting or
another inspecting architect engaged by Lender who will, from time to time,
inspect the Improvements for the benefit of Lender.
Interest Reserve shall mean an initial amount of the Loan of up to $952,614.47
from which Borrower may request Advances to pay interest on the Loan which shall
accrue pursuant to the terms of this Agreement.
Land means the real property or interest therein described in Exhibit A attached
hereto and incorporated herein by this reference.
“Leases” means all leases, ground leases, master leases, subleases, licenses,
concessions, or other agreements (whether written or oral) that grant to third
parties a possessory interest in or the right to use or occupy any part of the
Mortgaged Property, together with all security and other related deposits or
payments made in connection therewith.
Loan means the loan to be advanced to Borrower by Lender pursuant to the terms
of this Agreement, in an amount (subject to the terms hereof), not to exceed, at
any one time outstanding, $32,870,000.00, as evidenced by the Note and other
Loan Documents.


CONSTRUCTION LOAN AGREEMENT – Page 6



--------------------------------------------------------------------------------





Loan Amount means a maximum amount of $32,870,000.00.
Loan Documents means, collectively, the Note, the Deed of Trust, this Agreement,
the Financing Statement, the Guaranty, the Assignment of Leases, the
Environmental Indemnity Agreement, the Collateral Assignment of Contracts and
Plans and other Agreements Affecting Real Estate, and any and all other
documents now or hereafter executed by Borrower, Guarantor, or any other Person
in connection with the Loan, the indebtedness evidenced by the Note, or the
covenants contained in this Agreement.
Loan Party means, collectively, Borrower, Guarantor and any other Person
obligated for the payment and performance of any of the Indebtedness and/or
Obligations.
Loan-to-Value Ratio means a percentage determined by the quotient of (i) the
Loan Amount (as may be reduced by any principal payments made by Borrower and,
if applicable, cancellation of any unfunded principal amounts (if any) as
provided in Sections 2.8 or 2.10 hereof), divided by (ii) the as-is value of the
Mortgaged Property as determined by a current Appraisal.
Management Agreement means the written agreement(s) between Borrower and Manager
pursuant to which Manager shall manage the Mortgaged Property and which shall be
subject to the prior approval of Lender.
Manager means the initial property manager selected by Borrower and approved by
Lender, together with any other Person with whom Borrower contracts for the
management of the Mortgaged Property.
Material Adverse Effect means any material and adverse effect on (i) the
business condition (financial or otherwise), operations, prospects, results of
operations, capitalization, liquidity or any properties of Borrower or
Guarantor, taken as a whole, (ii) the value of the Mortgaged Property, (iii) the
ability of Borrower or any Guarantor (or if Borrower or any Guarantor is a
partnership, joint venture, trust or other type of business association, of any
of the parties comprising Borrower or such Guarantor) to pay and perform the
Indebtedness or any other Obligations, or (iv) the validity, enforceability or
binding effect of any of the Loan Documents.
Maturity Date means the Initial Maturity Date, as may be extended to the First
Extended Maturity Date and the Second Extended Maturity Date pursuant to the
First Extension Period and/or the Second Extension Period, respectively, on the
terms and conditions set forth in Sections 2.8 and 2.9 hereof, subject, however,
to the right of acceleration as herein provided and as provided elsewhere in the
Loan Documents.
Maximum Lawful Rate means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Beneficiary to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all Charges (as herein defined) made in connection with the
transaction evidenced by the Note and the other Loan Documents. To the extent
that Lender is relying on Chapter 303 of the Texas Finance Code to determine the
Maximum Lawful Rate payable on the Note and/or any other portion


CONSTRUCTION LOAN AGREEMENT – Page 7



--------------------------------------------------------------------------------





of the Indebtedness, Lender will utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303. To the extent United States federal law
permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, Lender will rely on United States
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lender may, at its option and from time to time, utilize
any other method of establishing the Maximum Lawful Rate under such Chapter 303
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law.
Monthly Principal Installment has the meaning set forth in Section 2.8 of this
Agreement.
Mortgaged Property means, collectively, the Land, the Improvements, and all
other collateral covered by the Loan Documents.
Net Operating Income means, as of any Determination Date, for the applicable
period, the Operating Revenues actually received by Borrower from the operation
of the Mortgaged Property for the period in question, less Operating Expenses
incurred with respect to the Mortgaged Property for such period. Documentation
of Net Operating Income shall be certified by an officer of Borrower with detail
reasonably satisfactory to Lender and shall be subject to the approval of
Lender, which approval shall not be unreasonably withheld.
Note means the Installment Note dated of even date herewith in the principal sum
of $32,870,000.00 (together with all renewals and extensions thereof) executed
and delivered by Borrower payable to the order of Lender, evidencing the Loan.
Obligations means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor, or any other Person a party to the
Loan Documents to Lender, the trustee of the Deed of Trust, or others as set
forth in the Loan Documents, and in any deed, Lease, or other form of
conveyance, or any other agreement pursuant to which Borrower is granted a
possessory interest in the Land.
Operating Expenses means, as of any Determination Date, the greater of (i) pro
forma expenses for the Mortgaged Property for a twelve (12) month period as
assumed in the Appraisal obtained by Lender in connection with making the Loan
and (ii) for the prior three (3) month period immediately prior to the
Determination Date, which sum shall then be annualized, all actual operating
expenses of the Mortgaged Property for the period in question, including,
without limitation, (a) ad valorem real estate taxes and assessments (on an
accrual basis, based on the best information then available and approved by
Lender); (b) insurance premiums (on an accrual basis, based on the best
information then available and approved by Lender); and (c) operating expenses
actually incurred by Borrower for the management, operation, cleaning,
marketing, maintenance and repair of the Mortgaged Property, including (1) the
greater of actual management fees or an assumed annual management fee of four
percent (4.0%) of Operating Revenues, and (2) a replacement reserve equal to the
greater of (x) actual reserves, or (y) $.10 per square foot per anum. Operating
Expenses for this purpose shall exclude (1) any capital expenditures; (2) any
payment or expense to which Borrower was or is to be


CONSTRUCTION LOAN AGREEMENT – Page 8



--------------------------------------------------------------------------------





reimbursed for costs from proceeds of the Loan, insurance, eminent domain, or
any source other than Operating Revenues and (3) and any regularly scheduled
payments of principal or interest due and owing under the Loan Documents.
Operating Expenses shall not include any non-cash expense item such as
depreciation or amortization, as such terms are used for accounting or federal
income tax purposes.
Operating Reserve shall mean an initial amount of the Loan of up to $150,000.00
from which Borrower may request Advances to pay operating expenses of the
Mortgaged Property pursuant to the terms of this Agreement.
Operating Revenues means, as of any Determination Date, for the prior three (3)
month period immediately prior to the Determination Date, which sum shall then
be annualized, the recurring gross income actually received by Borrower from the
operation of the Mortgaged Property for the period in question, net of any
concessions and further excluding (1) security deposits until and unless
forfeited by the depositor; (2) any payment to Borrower from the proceeds of the
Loan, insurance (other than proceeds of business interruption insurance, which
shall be included to the extent such business interruption insurance proceeds
are actually received by Borrower) or any other source other than Operating
Revenues for reimbursement of costs; (3) advances or loans to Borrower from any
partners of Borrower; and (4) other non-recurring income.
Organizational Documents shall mean, in respect of any Person that is organized
under the laws of a State, the United States or any other applicable
jurisdiction, (i) in the case of any such Person that is organized as a
corporation, such Person’s articles of incorporation, its bylaws and corporate
charter, (ii) in the case of any such Person that is organized as an association
or business entity, any such Person’s articles of organization or formation and
operating agreement, (iii) in the case of any such Person that is organized a
partnership, any such Person’s partnership certificate, certificate of formation
or similar organizational document, its partnership agreement, and any operating
agreement, as applicable, (iv) in the case of any such Person that is organized
a limited liability company, any such Person’s certificate of formation or
similar organizational document, its limited liability company agreement and any
operating agreement, as applicable and (v) in the case of a Person organized as
any other type of entity, the organizational and governing documents of such
Person, in each case as modified, amended, supplemented, revised or replaced
from time to time.
Partial Release means a release of a Release Parcel from the liens and other
interests of Lender existing and evidenced by the Deed of Trust and other Loan
Documents.


Patriot Act means the USA Patriot Act Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as amended.


Person means any individual, corporation, partnership (general or limited),
joint venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision, agency, or other entity.
Plans and Specifications means the plans and specifications for the development
and construction of the Improvements, prepared by Borrower or the applicable
Design Professional and


CONSTRUCTION LOAN AGREEMENT – Page 9



--------------------------------------------------------------------------------





approved by Lender as required herein, by all applicable Governmental
Authorities, by any party to a purchase or construction contract with a right of
approval, all amendments and modifications thereof approved in writing by the
same, and all other design, engineering or architectural work, test reports,
surveys, shop drawings, and related items.


Release Parcel means the real property or interest therein described in
Exhibit H attached hereto and incorporated herein by this reference.


Release Price means the greater of (i) the net sales proceeds of the Release
Parcel and (ii) $4,240,057.20.


Prior Land Loan Refinance Advance means $6,750,000.00.


Required Lease means that certain HEB grocery store Lease Agreement dated August
6, 2018 executed between Borrower, as landlord, and H-E-B, LP, a Texas limited
partnership, as tenant, as amended by that certain letter agreement dated
December 3, 2018, by and between Borrower and H-E-B, LP, a Texas limited
partnership.


Second Extended Maturity Date means the date that is one (1) year after the
First Extended Maturity Date.
Second Extension Period means a single period of one (1) year commencing on
first day immediately following the First Extended Maturity Date.
Site Plan means the site plan which is set forth on Exhibit F attached hereto
and incorporated herein by reference.
Soft Costs means all architectural, engineering, interior and landscape design,
legal, consulting and other related fees, taxes on land and improvements, bond
and insurance costs, and commitment fees, interest and other financing charges,
all as set forth in the Budget.
Special Account means an account established by Borrower with Lender (in which
Borrower shall at all times maintain a minimum balance of $1,000.00) into which
all Advances made directly to Borrower will be deposited.
Subordinate Mortgage means any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property executed and delivered by Borrower, the lien of which
is subordinate and inferior to the lien of the Deed of Trust.
Title Insurance means a Loan Policy of Title Insurance issued by the Title
Company, on a coinsurance or reinsurance basis (with direct access endorsement
or rights) if and as required by Lender, for the Loan Amount, insuring or
committing to insure that the Deed of Trust constitutes a valid first lien
covering the Land and the Improvements, subject only to those exceptions which
Lender may approve.


CONSTRUCTION LOAN AGREEMENT – Page 10



--------------------------------------------------------------------------------





Title Company means the Title Company (and its issuing agent, if applicable)
issuing the Title Insurance, which shall be acceptable to Lender in its sole and
absolute discretion.
Treasury Rate means the latest Treasury Constant Maturity Series yields
reported, for the latest day for which such yields shall have been so reported
as of the applicable Business Day, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to ten (10) years. Such
implied yield shall be determined, if necessary, by (i) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice, and (ii) interpolating linearly between reported yields.
ARTICLE II
THE LOAN
2.1    Agreement to Lend. Lender hereby agrees to lend up to but not in excess
of the Loan Amount to Borrower, and Borrower hereby agrees to borrow such sum
from Lender, all upon and subject to the terms and provisions of this Agreement,
such sum to be evidenced by the Note. No principal amount repaid by Borrower may
be reborrowed by Borrower. Borrower’s liability for repayment of the interest on
account of the Loan shall be limited to and calculated with respect to Loan
proceeds actually disbursed to Borrower pursuant to the terms of this Agreement
and the Note and only from the date or dates of such disbursements. After notice
to Borrower, Lender may, in Lender’s sole discretion, disburse Loan proceeds by
journal entry to pay interest and financing costs and, following an uncured
Event of Default, disburse Loan proceeds directly to third parties to pay costs
or expenses required to be paid by Borrower pursuant to this Agreement. Loan
proceeds disbursed by Lender by journal entry to pay interest or financing
costs, and Loan proceeds disbursed directly by Lender to pay costs or expenses
required to be paid by Borrower pursuant to this Agreement, shall constitute
Advances to Borrower.
2.2    Advances. The purposes for which Loan proceeds are allocated and the
respective amounts of such Allocations are set forth in the Budget, which
Advances shall be limited to the value of the work in place as determined by the
Inspecting Person.
2.3    Allocations. The Allocations shall be disbursed only for the purposes set
forth in the Budget. Lender shall not be obligated to make an Advance for an
Allocation set forth in the Budget to the extent that the amount of the Advance
for such Allocation would, when added to all prior Advances for such Allocation,
exceed the total of such Allocation as set forth in the Budget.
2.4    Limitation on Advances. To the extent that Loan proceeds disbursed by
Lender pursuant to the Allocations are insufficient to pay all costs required
for the acquisition, development, construction and completion of the
Improvements, or to the extent that Loan proceeds available to be disbursed by
Lender pursuant to the Allocations are insufficient to pay all remaining costs
required for the completion of the Mortgaged Property, Borrower shall pay such
excess costs with funds derived from sources other than the Loan prior to any
further Advances of the Loan.


CONSTRUCTION LOAN AGREEMENT – Page 11



--------------------------------------------------------------------------------





2.5    Reallocations. Lender reserves the right, at its option, to disburse Loan
proceeds allocated to any of the Allocations for such other purposes or in such
different proportions as Lender may, in its sole discretion, deem necessary or
advisable. Borrower shall not be entitled to require that Lender reallocate
funds among the Allocations.
2.6    Contingency Allocations. Any amount allocated in the Budget for
“contingencies” or other non‑specific purposes may, in the Lender’s discretion
after request by Borrower, or upon Lender’s own election at any time during the
existence of an Event of Default, be disbursed by Lender to pay future
contingent costs and expenses of constructing, maintaining, leasing and
promoting the Mortgaged Property and such other costs or expenses as Lender
shall approve. Under no circumstances shall Borrower have the right to require
Lender to disburse any amounts so allocated and Lender may impose such
requirements and conditions as it deems prudent and necessary should it elect to
disburse all or any portion of the amounts so allocated.
2.7    Withholding. Lender may withhold from an Advance or, on account of
subsequently discovered evidence, withhold from a later Advance under this
Agreement or require Borrower to repay to Lender the whole or any part of any
earlier Advance to such extent as may be necessary to protect the Lender from
loss on account of (i) defective work not remedied or requirements of this
Agreement not performed, (ii) liens filed or reasonable evidence indicating
probable filing of liens which are not bonded, (iii) failure of Borrower to make
payments to the Contractor for material or labor, except as is permitted by the
Construction Contract, or (iv) a reasonable doubt that the construction of the
Improvements can be completed for the balance of the Loan then undisbursed. When
all such grounds are removed, payment shall be made of any amount so withheld
because of them.
2.8    First Extension Period. Provided the following conditions precedent shall
have been satisfied, then Borrower shall be entitled (the “First Extension
Option”) to extend the Initial Maturity Date to the First Extended Maturity
Date, subject to the satisfaction of the terms and conditions set forth in this
Section. The First Extension Option shall be granted to Borrower only if all of
the following conditions have been simultaneously satisfied in each instance:
(a)    Written notice of such extension shall be given by Borrower to Lender no
sooner than ninety (90) days prior to the Initial Maturity Date and not later
than sixty (60) days prior to the Initial Maturity Date; and, with such notice,
Borrower shall pay to the Lender, the Extension Fee;
(b)    The Improvements shall have been completed in substantial accordance with
the Plans and Specifications, and a final certificate of occupancy (or its
equivalent as acceptable to Lender), if applicable, shall have been issued for
the Improvements and all work Borrower is required to perform pursuant to any
tenant Lease shall have been performed and completed;
(c)    No Event of Default, or any event, circumstance or action of which
Borrower is aware (by notice from Lender or otherwise) and with the passage of
time or failure to cure would give rise to an Event of Default, has occurred and
is then existing as of the Initial Maturity Date;


CONSTRUCTION LOAN AGREEMENT – Page 12



--------------------------------------------------------------------------------





(d)    No event, claim, liability or circumstance shall have occurred which, in
the Lender’s reasonable determination, could be expected to have or have had a
Material Adverse Effect as of the Initial Maturity Date;
(e)    Written evidence shall be provided by Borrower and such evidence shall be
reasonably satisfactory to the Lender indicating that the Debt Service Coverage
Ratio then equals or exceeds 1.20:1.0 (calculated on the Determination Date
immediately preceding the commencement of the First Extension Period); provided,
however that Borrower shall have the right, at its option, to satisfy the
condition set forth in this subsection by satisfying the DSCR/LTV Satisfaction
Requirement; provided, further, (i) to the extent funds are deposited in the
DSCR/LTV Account to satisfy the DSCR/LTV Satisfaction Requirement, all such
funds shall remain in the DSCR/LTV Account until such time as no Event of
Default exists and Borrower has delivered evidence satisfactory to Lender that
the Debt Service Coverage Ratio is equal to or greater than 1.20:1.00 (without
any credit for the funds held in the DSCR/LTV Account), whereupon the funds will
be released to Borrower, and (ii) to the extent the Borrower has delivered
Lender a Letter of Credit to satisfy the DSCR/LTV Satisfaction Requirement, the
Letter of Credit shall remain outstanding, and Borrower shall cause the same to
be renewed no less than thirty (30) days prior to the expiration date thereof,
until such time as no Event of Default exists and Borrower has delivered
evidence satisfactory to Lender that the Debt Service Coverage Ratio is equal to
or greater than 1.20:1.00 (without any credit for the Letter of Credit),
whereupon the Letter of Credit will be released to Borrower; and
(f)    Lender shall have received a new Appraisal or an updated Appraisal of the
Mortgaged Property, at Borrower’s expense, dated within ninety (90) days of the
Initial Maturity Date, prepared by an appraiser acceptable to Lender and based
upon such standards as Lender may require, which Appraisal shall confirm that
the fair market value of the Mortgaged Property on an “as is” basis is such that
the Loan-to-Value Ratio is not greater than 65%; provided, however that Borrower
shall have the right, at its option, to satisfy the condition set forth in this
subsection by satisfying the DSCR/LTV Satisfaction Requirement; provided,
further, (i) to the extent funds are deposited in the DSCR/LTV Account to
satisfy the DSCR/LTV Satisfaction Requirement, all such funds shall remain in
the DSCR/LTV Account until such time as no Event of Default exists and Borrower
has delivered evidence satisfactory to Lender that the Loan-to-Value Ratio is
not greater than 65% (without any credit for the funds held in the DSCR/LTV
Account), whereupon the funds will be released to Borrower, and (ii) to the
extent the Borrower has delivered Lender a Letter of Credit to satisfy the
DSCR/LTV Satisfaction Requirement, the Letter of Credit shall remain
outstanding, and Borrower shall cause the same to be renewed no less than thirty
(30) days prior to the expiration date thereof, until such time as no Event of
Default exists and Borrower has delivered evidence satisfactory to Lender that
the Loan-to-Value Ratio is not greater 65% (without any credit for the Letter of
Credit), whereupon the Letter of Credit will be released to Borrower.
During the Extension Periods, no further Advances will be available from the
Loan and the Loan Documents will be deemed to be automatically modified to
reduce the total committed and available amount of the Loan from its original
amount to the outstanding principal amount of the Loan as of the commencement of
the First Extension Period. In addition, commencing on the first (1st) day of


CONSTRUCTION LOAN AGREEMENT – Page 13



--------------------------------------------------------------------------------





the first month after the commencement of the First Extension Period and
continuing on the first (1st) day of each month thereafter until the First
Extended Maturity Date, Borrower shall pay a monthly payment of principal (each
a “Monthly Principal Installment”) in an amount equal to 1/24th of the total
principal which would be payable during the first twenty-four (24) months of a
30 year mortgage-style amortization of the then outstanding principal balance of
the Loan based on an interest rate of six and one-half percent (6.5%) per annum,
which installments of principal shall be due and payable in addition to accrued
interest due and payable under the Note on each such date.
2.9    Second Extension Period. Provided the following conditions precedent
shall have been satisfied, then Borrower shall be entitled (the “Second
Extension Option”) to extend the First Extended Maturity Date to the Second
Extended Maturity Date, subject to the satisfaction of the terms and conditions
set forth in this Section. The Second Extension Option shall be granted to
Borrower only if all of the following conditions have been simultaneously
satisfied in each instance:
(a)    Borrower exercised the First Extension Option in accordance with Section
2.8 above;
(b)    Written notice of such extension shall be given by Borrower to Lender no
sooner than ninety (90) days prior to the First Extended Maturity Date and not
later than sixty (60) days prior to the First Extended Maturity Date; and, with
such notice, Borrower shall pay to the Lender, the Extension Fee (such Extension
Fee being in addition to the Extension Fee paid in conjunction with Borrower’s
exercise of the First Extension Option);
(c)    No Event of Default, or any event, circumstance or action of which
Borrower is aware (by notice from Lender or otherwise) and with the passage of
time or failure to cure would give rise to an Event of Default, has occurred and
is then existing as of the First Extended Maturity Date;
(d)    No event, claim, liability or circumstance shall have occurred which, in
the Lender’s determination, could be expected to have or have had a Material
Adverse Effect as of the First Extended Maturity Date;
(e)    Written evidence shall be provided by Borrower and such evidence shall be
reasonably satisfactory to the Lender indicating that the Debt Service Coverage
Ratio then equals or exceeds 1.20:1.0 (calculated on the Determination Date
immediately preceding the commencement of the Second Extension Period);
provided, however that Borrower shall have the right, at its option, to satisfy
the condition set forth in this subsection by satisfying the DSCR/LTV
Satisfaction Requirement; provided, further, (i) to the extent funds are
deposited in the DSCR/LTV Account to satisfy the DSCR/LTV Satisfaction
Requirement, all such funds shall remain in the DSCR/LTV Account until such time
as no Event of Default exists and Borrower has delivered evidence satisfactory
to Lender that the Debt Service Coverage Ratio is equal to or greater than
1.20:1.00 (without any credit for the funds held in the DSCR/LTV Account),
whereupon the funds will be released to Borrower, and (ii) to the extent the
Borrower


CONSTRUCTION LOAN AGREEMENT – Page 14



--------------------------------------------------------------------------------





has delivered Lender a Letter of Credit to satisfy the DSCR/LTV Satisfaction
Requirement, the Letter of Credit shall remain outstanding, and Borrower shall
cause the same to be renewed no less than thirty (30) days prior to the
expiration date thereof, until such time as no Event of Default exists and
Borrower has delivered evidence satisfactory to Lender that the Debt Service
Coverage Ratio is equal to or greater than 1.20:1.00 (without any credit for the
Letter of Credit), whereupon the Letter of Credit will be released to Borrower;
and
(f)    Lender shall have received a new Appraisal or an updated Appraisal of the
Mortgaged Property, at Borrower’s expense, dated within ninety (90) days of the
First Extended Maturity Date, prepared by an appraiser acceptable to Lender and
based upon such standards as Lender may require, which Appraisal shall confirm
that the fair market value of the Mortgaged Property on an “as is” basis is such
that the Loan-to-Value Ratio is not greater than 65%; provided, however that
Borrower shall have the right, at its option, to satisfy the condition set forth
in this subsection by satisfying the DSCR/LTV Satisfaction Requirement;
provided, further, (i) to the extent funds are deposited in the DSCR/LTV Account
to satisfy the DSCR/LTV Satisfaction Requirement, all such funds shall remain in
the DSCR/LTV Account until such time as no Event of Default exists and Borrower
has delivered evidence satisfactory to Lender that the Loan-to-Value Ratio is
not greater than 65% (without any credit for the funds held in the DSCR/LTV
Account), whereupon the funds will be released to Borrower, and (ii) to the
extent the Borrower has delivered Lender a Letter of Credit to satisfy the
DSCR/LTV Satisfaction Requirement, the Letter of Credit shall remain
outstanding, and Borrower shall cause the same to be renewed no less than thirty
(30) days prior to the expiration date thereof, until such time as no Event of
Default exists and Borrower has delivered evidence satisfactory to Lender that
the Loan-to-Value Ratio is not greater than 65% (without any credit for the
Letter of Credit), whereupon the Letter of Credit will be released to Borrower.
Borrower shall continue to pay a monthly payment of principal equal to the
Monthly Principal Installment on the first (1st) day of each month during the
Second Extension Period, which installments of principal shall be due and
payable in addition to accrued interest due and payable under the Note on each
such date.




ARTICLE III
ADVANCES
3.1    Conditions to Initial Advance. Contemporaneously with the closing of the
Loan as of the date hereof, Lender and Borrower agree that Lender will make the
Prior Land Loan Refinance Advance. Thereafter, the obligation of Lender to make
the Initial Advance hereunder and the first Advance after the closing of the
Loan is subject to the prior or simultaneous occurrence of each of the following
conditions:
(a)    Lender shall have received from Borrower all of the Loan Documents duly
executed by Borrower and, if applicable, by Guarantor.
(b)    Lender shall have received certified copies of resolutions of each Loan
Party, if such Loan Party is a corporation or limited liability company, or a
certified copy of a consent


CONSTRUCTION LOAN AGREEMENT – Page 15



--------------------------------------------------------------------------------





of partners, if such Loan Party is a partnership, authorizing execution,
delivery and performance of all of the Loan Documents and authorizing the
borrowing hereunder and any guaranties executed in connection with the Loan,
along with such certificates of existence, certificates of good standing and
other certificates or documents as Lender may reasonably require to evidence
such Loan Party’s authority.
(c)    Lender shall have received true copies of all Organization Documents of
each Loan Party, including all amendments or supplements thereto, along with
such certificates or other documents as Lender may reasonably require to
evidence such Loan Party’s authority.
(d)    Lender shall have received evidence that the Mortgaged Property is not
located within any designated flood plain or special flood hazard area; or
evidence that Borrower has applied for and received flood insurance covering the
Mortgaged Property in the amount of the Loan or the maximum coverage available
to Lender.
(e)    Lender shall have received evidence of compliance with all Governmental
Requirements.
(f)    Lender shall have received a full‑size, single sheet copy of all recorded
subdivision or plat maps of the Land approved (to the extent required by
Governmental Requirements) by all Governmental Authorities, if applicable, and
legible copies of all instruments representing exceptions to the state of title
to the Mortgaged Property.
(g)    Lender shall have received policies of all-risk builder’s risk insurance
(non-reporting form) for the construction of the Improvements, owner’s and
contractor’s liability insurance, workers’ compensation insurance and such other
insurance as Lender may reasonably require, with standard endorsements attached
naming Lender as the insured mortgagee or additional insured, whichever is
applicable, such policies to be in form and content and issued by companies
reasonably satisfactory to Lender, with copies, or certificates thereof, being
delivered to Lender.
(h)    Lender shall have received an irrevocable commitment for the issuance of
the Title Insurance, at the sole expense of Borrower.
(i)    Lender shall have received from Borrower such other instruments, evidence
and certificates as Lender may reasonably require, including the items indicated
below:
(1)    Evidence that all the streets furnishing access to the Mortgaged Property
have been or will be completed and dedicated to public use and accepted by
applicable Governmental Authorities.
(2)    A current survey of the Land prepared by a registered surveyor or
engineer and certified to Lender, Borrower and the Title Company, in form and
substance reasonably acceptable to Lender, showing all easements, building or
setback lines, rights‑of‑way and dedications affecting said land and showing no
state of facts objectionable to Lender.


CONSTRUCTION LOAN AGREEMENT – Page 16



--------------------------------------------------------------------------------





(3)    Evidence reasonably satisfactory to Lender showing the availability of
all necessary utilities at the boundary lines of the Land for the construction
and operation of the Mortgaged Property and without limitation also meet the
requirements set forth in the Required Lease (except as disclosed to Lender, and
provided that in any event the Plans and Specifications provide that all such
utilities will be available to the Land upon construction of the improvements
contemplated thereby), including sanitary and storm sewer facilities, potable
water, telephone, electricity, gas, and municipal services.
(4)    Evidence that the current and proposed use of the Mortgaged Property and
the construction contemplated of the Improvements complies with all Governmental
Requirements.
(5)    An opinion of counsel for Borrower, which counsel shall be satisfactory
to Lender, to the effect that (i) Borrower possesses full power and authority to
own the Mortgaged Property, to execute and deliver the Required Lease, to
construct the Improvements and to perform Borrower’s obligations hereunder and
the Required Lease, and Guarantor has full power and authority to perform
Guarantor’s obligations under the Guaranty and Environmental indemnity
Agreement; (ii) the Loan Documents and Required Lease have been duly authorized,
executed and delivered by Borrower and, where required, by Guarantor, and
constitute the valid and binding obligations of Borrower and Guarantor, not
subject to any defense based upon usury, capacity of Borrower or otherwise;
(iii) the Loan Documents are enforceable in accordance with their respective
terms, except as limited by bankruptcy, insolvency and other laws affecting
creditors’ rights generally, and except that certain remedial provisions thereof
may be limited by the laws of the State of Texas; (iv) to the knowledge of such
counsel, there are no actions, suits or proceedings pending or threatened
against or affecting Borrower, Guarantor or the Mortgaged Property, or involving
the priority, validity or enforceability of the liens or security interests
arising out of the Loan Documents, at law or in equity, or before or by any
Governmental Authority, except actions, suits or proceedings fully covered by
insurance or which, if adversely determined, would not substantially impair the
ability of Borrower or Guarantor to pay when due any amounts which may become
payable in respect to the Loan as represented by the Note; (v) to the knowledge
of such counsel, neither Borrower nor Guarantor is in default with respect to
any order, writ, injunction, decree or demand of any court or any Governmental
Authority of which such counsel has knowledge; (vi) to the knowledge of such
counsel, the consummation of the transactions hereby contemplated and the
performance of this Agreement and the execution and delivery of the Guaranty
will not violate or contravene any provision of any instrument creating or
governing the business operations of Borrower or Guarantor and will not result
in any breach of, or constitute a default under, any mortgage, deed of trust,
Lease, bank loan or credit agreement or other instrument to which Borrower or
any Guarantor is a party or by which Borrower, Guarantor or the Mortgaged
Property may be bound or affected; and (vii) such other matters as Lender may
reasonably request.


CONSTRUCTION LOAN AGREEMENT – Page 17



--------------------------------------------------------------------------------





(6)    A cost breakdown satisfactory to Lender showing the total costs,
including, but not limited to, such related nonconstruction items as interest
during construction, commitment, legal, design professional and real estate
agents’ fees, plus the amount of the Land cost and direct construction costs
required to be paid to satisfactorily complete the Improvements, free and clear
of liens or claims for liens for material supplied and for labor services
performed.
(7)    Original or a copy of each Construction Contract for any Improvements
then under construction.
(8)    Original or a copy of each Construction Management Agreement for any
Improvements then under construction.
(9)    Original or a copy of each fully executed Design Services Contract for
any Improvements then under construction.
(10)    Waiver of lien or lien subordination agreement(s) for the prior month’s
Draw Request executed by each Contractor and by each subcontractor, laborer and
suppliers furnishing labor or materials to Contractor or subcontractor for the
Mortgaged Property, in a form acceptable to Lender, together with Borrower’s
affidavit to Lender that all changes and expenses incurred to date for the
Mortgaged Property have been paid in full.
(11)    A copy of the Plans and Specifications for the Improvements then under
construction.
(12)    Site Development Permit(s), Building permit(s) (if applicable), grading
permit(s) (if applicable) and all other permits required with respect to the
construction of the Improvements prior to construction of work requiring the
same; accordingly, it is not a requirement for an Advance to have a permit that
is not then required for the construction of Improvements then in progress.
(13)    Evidence that all zoning ordinances (if applicable) and all restrictive
covenants affecting the Land permit the use for which the Required Lease and the
Improvements are intended and have been or will be complied with.
(14)    Evidence of payment of required sums for insurance, taxes, expenses,
charges and fees customarily required or recommended by Lender or any
Governmental Authority, corporation, or person guaranteeing, insuring or
purchasing, committing to guaranty, insure, purchase or refinance the Loan or
any portion thereof.
(15)    A current financial statement of Guarantor certified by said Guarantor.
(16)    A Guaranty and Environmental Indemnity Agreement executed by Guarantor.


CONSTRUCTION LOAN AGREEMENT – Page 18



--------------------------------------------------------------------------------





(17)    A schedule of construction progress for the Improvements with the
anticipated date and amounts of each Advance for the same.
(18)    Copies of all agreements entered into by Borrower or its operating
partner pertaining to the development, construction and completion of the
Improvements or pertaining to materials to be used in connection therewith,
together with a schedule of anticipated dates and amounts of each Advance for
the same.
(19)    Environmental site assessment report with respect to the Mortgaged
Property prepared by a firm of engineers approved by Lender, which report shall
be satisfactory in form and substance to Lender, certifying that there is no
evidence that any Hazardous Substance have been generated, treated, stored or
disposed of on any of the Mortgaged Property and none exists on, under or at the
Mortgaged Property.
(20)    A soils and geological report covering the Land issued by a laboratory
approved by Lender, which report shall be satisfactory in form and substance to
Lender, and shall include a summary of soils test borings.
(21)    A form of lease to be used in the Improvements approved by Lender (the
“Approved Lease Form”). All material changes and amendments to the Approved
Lease Form must be approved by Lender.
(22)    The fully executed Required Lease and subordination, non-disturbance and
attornment agreement in form and substance acceptable to Lender.
(23)    Such other instruments, evidence or certificates as Lender may
reasonably request.
(j)    Lender shall have ordered and received, at Borrower’s expense, an
Appraisal of the Mortgaged Property, prepared by an appraiser acceptable to
Lender and presented and based upon such standards as may be required by Lender.
(k)    Lender shall have received payment of the Commitment Fee.
(l)    Borrower shall have furnished evidence to Lender that it has contributed
Borrower’s Equity, and which equity shall be used to pay for project costs in
accordance with the Budget prior to any Advances under this Agreement.
(m)    Lender’s shall have received and approved the plan and cost review
related to the construction of the Improvements.
3.2    Conditions to Advances. The obligation of Lender to make each Advance
hereunder, including the Initial Advance, shall be subject to the prior or
simultaneous occurrence or satisfaction of each of the following conditions:


CONSTRUCTION LOAN AGREEMENT – Page 19



--------------------------------------------------------------------------------





(a)    The conditions to the Initial Advance shall have been satisfied.
(b)    No Event of Default shall have occurred and then be continuing under this
Agreement or any of the other Loan Documents.
(c)    The Loan Documents shall be and remain outstanding and enforceable in
accordance with their terms, all as required hereunder.
(d)    Lender shall have received a title report dated within two (2) days of
the requested Advance from the Title Company showing no state of facts
objectionable to Lender, including, but not limited to, a showing that title to
the Land is vested in Borrower and that no claim for mechanics’ or materialmen’s
liens has been filed against the Mortgaged Property, and Lender shall receive a
down date endorsement to the Title Insurance in connection with such Advance
confirming same.
(e)    A monthly construction status report for the Improvements shall be
prepared and submitted by Borrower to Lender on or before the tenth (10th) day
of each month, commencing upon commencement of construction of the Improvements
and continuing for each month thereafter until completion of the Improvements.
(f)    Completion of any inspections required by Lender with respect to any work
performed since the date of the last Advance.
(g)    The representations and warranties made by Borrower, as contained in this
Agreement and in all other Loan Documents shall be true and correct in all
material respects as of the date of each Advance; and if requested by Lender,
Borrower shall give to Lender a certificate to that effect.
(h)    The covenants made by Borrower to Lender, as contained in this Agreement
and in all other Loan Documents shall have been fully complied with, except to
the extent such compliance may be limited by the passage of time or the
completion of construction of the Improvements.
(i)    Lender shall have received (i) a fully executed copy of each Construction
Contract then in effect or copy thereof; (ii) a report of any changes,
replacements, substitutions, additions or other modification in the list of
contractors, subcontractors and materialmen involved or expected to be involved
in the construction of the Improvements; and (iii) all permits required under
Section 3.1(i)(12) above for Improvements then under construction.
(j)    Except in connection with the Prior Land Loan Refinance Advance, Lender
shall have received from Borrower a Draw Request for such Advance, completed,
executed and sworn to by Borrower and Contractor, with the Inspecting Person’s
approval noted thereon, stating that the requested amount does not exceed the
difference of one hundred percent (100%) of the then unpaid cost of construction
of the Improvements since the last certificate furnished hereunder less
Retainage required hereunder for such requested amount; that said construction
was performed in substantial accordance with the Plans and Specifications; and
that, in the


CONSTRUCTION LOAN AGREEMENT – Page 20



--------------------------------------------------------------------------------





opinion of Borrower, the applicable Contractor and the applicable Design
Professional, construction of the Improvements can be completed on or before the
Completion Date for an additional cost not in excess of the amount then
available under the Loan. To the extent approved by Lender and included in the
Budget, such expenses will be paid from the proceeds of the Loan.
(k)    Except in connection with the Prior Land Loan Refinance Advance, Borrower
shall have furnished to Lender, from each Contractor and each subcontractor
and/or materialmen providing labor and or supplies or materials to Contractor or
a subcontractor for the Mortgaged Property, an invoice, lien waiver (on the
statutory form) and such other instruments and documents as Lender may from time
to time specify, in form and content, and containing such certifications,
approvals and other data and information, as Lender may reasonably require. The
invoice, lien waiver and other documents shall cover and be based upon work
actually completed or materials actually furnished and paid under a prior
application for payment. The lien waiver for the prior month’s draws of each
contractor, subcontractor and materialman shall, if required by Lender, be
received by Lender simultaneously with the making of any Advance hereunder for
the benefit of such contractor, subcontractor or materialman.
(l)    There shall exist no default or breach by any obligated party (other than
Lender) under the Loan Documents.
(m)    The Improvements shall not have been materially injured, damaged or
destroyed by fire or other casualty, nor shall any part of the Mortgaged
Property be subject to condemnation proceedings or negotiations for sale in lieu
thereof.
(n)    All work typically done at the stage of construction when the Advance is
requested shall have been done, and all materials, supplies, chattels and
fixtures typically furnished or installed at such stage of construction shall
have been furnished or installed.
(o)    All personal property not yet incorporated into the Improvements but
which is to be paid for out of such Advance, must then be located upon the Land,
secured in a method acceptable to Lender, and Lender shall have received
evidence thereof, or if stored off-site, must be stored in a secured area and
must be available for inspection by the Inspecting Person. Any materials stored
off-site shall be stored in a third-party bonded warehouse acceptable to Lender,
with adequate safeguards and insurance to prevent loss, theft, damage or
commingling with other materials not intended to be used in the construction of
the Improvements; provided, further, (i) Borrower shall give Lender prior notice
of the off-site storage of any materials and (ii) any materials stored must be
incorporated within 60 days after receipt of Loan proceeds from Lender to pay
for such materials, unless such date is extended in writing by Lender.
(p)    Borrower shall have complied with all reasonable requirements of the
Inspecting Person to insure compliance with the Plans and Specifications and all
requirements of the Governmental Authorities.


CONSTRUCTION LOAN AGREEMENT – Page 21



--------------------------------------------------------------------------------





(q)    Except in connection with the Initial Advance, if the Improvements are
being built for any party under a purchase or construction contract, then Lender
at its election may require the approval of such purchaser before making any
additional Advance.
(r)    Borrower shall have fully completed (to the extent applicable), signed,
notarized and delivered to Lender the Draw Request.
(s)    The Loan shall be “in balance” as provided in Section 3.4 (i.e., the
unfunded Loan proceeds and any portion of the Borrower’s equity not yet expended
are not sufficient to complete construction of the Improvements in accordance
with the Plans and Specifications and pay for all costs of construction in
connection therewith), and if Lender requires a Borrower’s Deposit in accordance
with Section 3.4 below, then (x) Borrower shall have made such Borrower’s
Deposit with Lender as provided thereunder and (y) Borrower shall have
collaterally assigned such Borrower’s Deposit to Lender to put the Loan in
balance by executing an assignment satisfactory to Lender.
(t)    Borrower shall have funded all Borrower equity requirements indicated on
the Budget.
3.3    Advance Not A Waiver. No Advance of the proceeds of the Loan shall
constitute a waiver of any of the conditions of Lender’s obligation to make
further Advances, nor, in the event Borrower is unable to satisfy any such
condition, shall any such Advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default.
3.4    Borrower’s Deposit. If at any time after Borrower has met its funding
requirements under Section 3.1(l) above with respect to its required cash
equity, Lender shall in its sole discretion deem that the undisbursed proceeds
of the Loan are insufficient to meet the costs of completing construction of the
Improvements, including without limitation, any and all Soft Costs for the
Improvements, Lender may refuse to make any additional Advances to Borrower
hereunder until Borrower shall have deposited with Lender sufficient additional
funds (“Borrower’s Deposit”) to cover the deficiency which Lender deems to
exist. Such Borrower’s Deposit will be disbursed by Lender to Borrower pursuant
to the terms and conditions hereof as if they constituted a portion of the Loan
being made hereunder prior to any further Advances of the Loan proceeds.
Borrower agrees upon fifteen (15) days written demand by Lender to deposit with
Lender such Borrower’s Deposit. Lender agrees that the Borrower’s Deposit shall
be placed in an interest-bearing account. Borrower hereby grants a security
interest to Lender in and to the Borrower’s Deposit and such account, and agrees
that at any time during the existing of an Event of Default, Lender shall have
the right to offset any Borrower’s Deposit against the Indebtedness then
outstanding, in addition to any and all other remedies provided under this
Agreement and the other Loan Documents or otherwise available at law or in
equity.
3.5    Advance Not An Approval. The making of any Advance or part thereof shall
not be deemed an approval or acceptance by Lender of the work theretofore done.
Lender shall have no obligation to make any Advance or part thereof after the
happening of any Event of Default, but shall have the right and option so to do;
provided that if Lender elects to make any such Advance, no such


CONSTRUCTION LOAN AGREEMENT – Page 22



--------------------------------------------------------------------------------





Advance shall be deemed to be either a waiver of the right to demand payment of
the Loan, or any part thereof, or an obligation to make any other Advance.
3.6    Time and Place of Advances. All Advances are to be made at the office of
Lender, or at such other place as Lender may designate; and Lender shall require
five (5) Business Days prior notice in writing before the making of any such
Advance. Lender shall not be obligated to undertake any Advance hereunder more
than once in any 30‑day period. Except as set forth in this Agreement, all
Advances are to be made by direct deposit into the Special Account. In the event
Borrower shall part with or be in any manner whatever deprived of Borrower’s
interests in the Land, Lender may, at Lender’s option but without any obligation
to do so, continue to make Advances under this Agreement, and subject to all its
terms and conditions, to such Person or Persons as may succeed to Borrower’s
title and interest and all sums so disbursed shall be deemed Advances under this
Agreement and secured by the Deed of Trust and all other liens or security
interests securing the Loan.
3.7    Retainage. An amount equal to ten percent (10%) of the cost of
construction of the Improvements (“Retainage”) shall be retained by Lender and
shall be paid over by Lender to Borrower, provided that no lien claims are then
filed against the Mortgaged Property, when all of the following have occurred to
the satisfaction of Lender with respect to those Improvements covered by a
Construction Contract:
(a)    Lender has received a completion certificate prepared by the Inspecting
Person and executed by Borrower and the Design Professional stating that the
Improvements have been completed in accordance with the Plans and
Specifications, together with such other evidence that no mechanics or
materialmen’s liens or other encumbrances have been filed and remain in effect
against the Mortgaged Property which have not been bonded to Lender’s
satisfaction (and otherwise in accordance with all applicable Governmental
Requirements) and that all offsite utilities and streets, if any, have been
completed to the satisfaction of Lender and any applicable Governmental
Authority;
(b)    each applicable Governmental Authority shall have duly inspected and
approved the Improvements and issued the appropriate permit, license or
certificate to evidence such approval;
(c)    forty (40) days shall have elapsed from the later of (i) the date of
completion of the Improvements, as specified in Texas Property Code §53.106, if
the Affidavit of Completion provided for in this Agreement is filed within ten
(10) days after such date of completion, or (ii) the date of filing of such
Affidavit of Completion if such Affidavit of Completion is filed ten (10) days
or more after the date of the completion of the Improvements as specified in
Texas Property Code §53.106;
(d)    receipt by Lender of an as-built ALTA survey of the Mortgaged Property,
in form reasonably acceptable to Lender; and
(e)    receipt by Lender of evidence satisfactory to Lender that payment in full
has been made for all obligations incurred in connection with the construction
and completion of


CONSTRUCTION LOAN AGREEMENT – Page 23



--------------------------------------------------------------------------------





all off‑site utilities and improvements (if any) as required by Lender or any
Governmental Authority.
3.8    No Third Party Beneficiaries. The benefits of this Agreement shall not
inure to any third party, nor shall this Agreement be construed to make or
render Lender liable to any materialmen, subcontractors, contractors, laborers
or others for goods and materials supplied or work and labor furnished in
connection with the construction of the Improvements or for debts or claims
accruing to any such Persons against Borrower. Lender shall not be liable for
the manner in which any Advances under this Agreement may be applied by
Borrower, Contractor and any of Borrower’s other contractors or subcontractors.
Notwithstanding anything contained in the Loan Documents, or any conduct or
course of conduct by the parties hereto, before or after signing the Loan
Documents, this Agreement shall not be construed as creating any rights, claims
or causes of action against Lender, or any of its officers, directors, agents or
employees, in favor of any contractor, subcontractor, supplier of labor or
materials, or any of their respective creditors, or any other Person other than
Borrower. Without limiting the generality of the foregoing, Advances made to any
contractor, subcontractor or supplier of labor or materials, pursuant to any
requests for Advances, whether or not such request is required to be approved by
Borrower, shall not be deemed a recognition by Lender of a third‑party
beneficiary status of any such Person.
3.9    Interest/Operating Reserve. Subject to the conditions to the making of
Advances hereunder, Lender shall make an Advance of funds held in the Interest
Reserve as necessary to pay interest on the Advances (up to a maximum aggregate
of Advances of $952,614.47), which Advance shall constitute a principal Advance
under the Loan, and such Advance shall be deemed to have been made at Borrower’s
request; provided, however, Advances will only be made from the Interest Reserve
to pay interest to the extent that the net cash flow received from the operation
of the Mortgaged Property, after all operating expenses of the Mortgaged
Property have been paid current, is insufficient to pay such interest. Further,
subject to the conditions to the making of Advances hereunder, Lender shall make
an Advance of funds held in the Operating Reserve as are necessary to pay
operating expenses of the Mortgaged Property included in the Budget (up to a
maximum aggregate of Advances of $150,000.00), which Advance shall constitute a
principal Advance under the Loan, and such Advance shall be deemed to have been
made at Borrower’s request; provided, however, (i) Advances will not be made to
pay such operating expenses to the extent Lender reasonably determines such
Advance may deplete the portion of the Operating Reserve attributable to
interest payments such that sufficient reserves would no longer be available to
pay such interest expenses, and (ii) Advances will only be made from the
Operating Reserve to pay operating expenses to the extent that the net cash flow
received from the operation of the Mortgaged Property, after all operating
expenses of the Mortgaged Property have been paid current, is insufficient to
pay such operating expenses and sufficient interest reserve remains to pay
interest for the term of the Loan. Under no circumstances shall any undisbursed
proceeds of the Loan be disbursed to pay accrued interest thereon during the
construction phase upon depletion of the balance of the Interest Reserve or
Operating Reserve, or to the extent that revenues from the Mortgaged Property,
after payment of all other operating expenses of the Mortgaged Property, are
sufficient to pay the accrued interest or other amounts then due and payable
under the Loan Documents. Notwithstanding anything to the contrary contained
herein, upon depletion of the Interest Reserve, Lender may make Advances of
funds held in the Operating Reserve as necessary to pay interest on the
Advances, which Advance shall constitute a principal Advance


CONSTRUCTION LOAN AGREEMENT – Page 24



--------------------------------------------------------------------------------





under the Loan, and such Advance shall be deemed to have been made at Borrower’s
request. For the avoidance of doubt, at no time shall funds held in the Interest
Reserve be used to pay anything other than interest pursuant to the terms of
this Section. In lieu of disbursing Loan proceeds to Borrower for payment of
accrued interest thereon during the construction phase, Lender may handle such
disbursement and payment by making appropriate entries on the books and records
of Lender, whereupon a statement summarizing such entries shall be furnished to
Borrower.
3.10    Additional Expenditures by Lender. Borrower agrees that all sums paid or
expended by Lender under the terms of this Agreement in excess of the amount of
the Loan shall be considered to be an additional loan to Borrower and the
repayment thereof, together with interest thereon at the Default Rate (as
defined in the Note), from the date of demand by Lender until the date paid,
shall be secured by the Deed of Trust and the other Loan Documents and shall be
immediately due and payable within ten (10) days of written notice to Borrower,
and Borrower agrees to pay such sum upon demand. Nothing contained herein,
however, shall obligate Lender to make such advances. In addition to the
foregoing, if Borrower fails to perform any act or to take any action or to pay
any amount provided to be paid by it under the provisions of any of the
covenants and agreements contained in this Agreement or any other Loan Document,
Lender may but shall not be obligated to perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Lender and any money so paid by Lender shall be an advance against the Note and
shall bear interest from the date of making such payment until paid at the
Default Rate and shall be part of the Indebtedness secured by the Deed of Trust,
and Lender upon making any such payment shall be subrogated to all rights of the
Person receiving such payment. Lender will endeavor to promptly notify Borrower
of such amounts paid by Lender hereunder, but Lender’s failure to do so shall
not create or give rise to any liability on Lender’s part or impair or affect
any of Lender’s rights and remedies under this Agreement or any of the other
Loan Documents.
ARTICLE IV
WARRANTIES AND REPRESENTATIONS
Borrower hereby unconditionally warrants and represents to Lender, as of the
date hereof and at all times during the term of the Agreement, as follows:
4.1    Plans and Specifications. The Plans and Specifications for the
Improvements are satisfactory to Borrower, are in compliance with all
Governmental Requirements in all material respects and, to the extent required
by Governmental Requirements or any effective restrictive covenant, have been
approved by each Governmental Authority (or will timely be approved by the
applicable Governmental Authority when required for construction) and/or by the
beneficiaries of any such restrictive covenant affecting the Mortgaged Property.
4.2    Governmental Requirements. No violation of any Governmental Requirements
exists or will exist with respect to the Mortgaged Property and neither Borrower
nor the Guarantor is, nor will either be, in default with respect to any
Governmental Requirements.
4.3    Utility Services. All utility services of sufficient size and capacity
necessary for the use and operation of the Improvements and the project and
improvements contemplated in the


CONSTRUCTION LOAN AGREEMENT – Page 25



--------------------------------------------------------------------------------





Required Lease for their intended purposes are available and upon completion of
the applicable portion of the Improvements will be connected to the
Improvements, including potable water, storm and sanitary sewer, gas, electric
and telephone facilities. All utility services of sufficient size and capacity
necessary for the construction of the Improvements and the use thereof for their
intended purposes are available (or will be available upon completion of
construction of any offsite utility lines contemplated by the Plans and
Specifications) at the property line(s) of the Land for connection to the
Improvements and the project and improvements contemplated in the Required
Lease, including potable water, storm and sanitary sewer, gas, electric and
telephone facilities.
4.4    Access. All roads necessary for the full utilization of the Improvements
contemplated by the Required Lease for their intended purposes have been
completed or will be completed in accordance with the Required Lease and
dedicated to the public use and accepted by the appropriate Governmental
Authority.
4.5    Financial Statements. Each financial statement of Borrower and Guarantor
delivered heretofore, concurrently herewith or hereafter to Lender was and will
be prepared in conformity with general accepted accounting principles, or other
good accounting principles approved by Lender in writing, applied on a basis
consistent with that of previous statements and completely and accurately
disclose the financial condition of Borrower and Guarantor (including all
contingent liabilities) as of the date thereof and for the period covered
thereby, and there has been no material adverse change in either Borrower’s or
Guarantor’s financial condition subsequent to the date of the most recent
financial statement of Borrower and Guarantor delivered to Lender.
4.6    Statements. No certificate, statement, report or other information
delivered heretofore, concurrently herewith or hereafter by Borrower or
Guarantor to Lender in connection herewith, or in connection with any
transaction contemplated hereby, contains or will contain any untrue statement
of a material fact or fails to state any material fact necessary to keep the
statements contained therein from being misleading, and same were true, complete
and accurate as of the date hereof.
4.7    Intentionally Omitted.
4.8    No Commencement. Except for clearing work previously performed on the
Land, all of which was performed under a separate construction contract and has
been completed and paid in full, with full releases and lien waivers obtained
from all Contractors and subcontractors performing any such work in accordance
with applicable Governmental Requirements, as of the date hereof, no steps to
commence construction on the Land have been taken, including, without
limitation, steps to clear or otherwise prepare the Land for construction or the
delivery of material for use in construction of the Improvements; and no action
has been taken under the Construction Contract or any other contract or other
agreement for construction which could give rise to a lien on the Land.
4.9    Patriot Act. Borrower and Guarantor are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B Chapter V, as
amended), and all other enabling legislation or executive order


CONSTRUCTION LOAN AGREEMENT – Page 26



--------------------------------------------------------------------------------





relating thereto, (b) the Patriot Act, and (c) all other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
4.10    Required Lease. The Required Lease has been fully executed by all
parties thereto. There have been no modifications or amendments to the Required
Lease, there are in existence no default or grounds for default thereunder; the
Required Lease is in full force and effect.
ARTICLE V
COVENANTS OF BORROWER
Borrower hereby unconditionally covenants and agrees with Lender, until the Loan
shall have been paid in full and the lien of the Deed of Trust shall have been
released, as follows:
5.1    Commencement and Completion. Borrower will cause the construction of the
Improvements to commence by the Commencement Date and to be prosecuted with
diligence and continuity and will complete the same in all material respects in
accordance with the Plans and Specifications for the Improvements on or before
the Completion Date and within the Budget (subject to any increases in the
Budget funded by additional equity contributed by Borrower or Guarantor), free
and clear of liens or claims for liens for material supplied and for labor
services performed in connection with the construction of the Improvements.
5.2    No Changes. Borrower will not amend, alter or change (pursuant to change
order, amendment or otherwise) the Plans and Specifications for the Improvements
unless the same shall have been approved in advance in writing by Lender, by all
applicable Governmental Authorities; provided, however, Borrower shall have the
right to approve change orders without Lender’s consent which do not
individually exceed $50,000.00, or in the aggregate exceed $200,000.00 for the
Improvements.
5.3    Advances. Borrower will receive the Advances and will hold same as a
trust fund for the purpose of paying the cost of construction of the
Improvements and related nonconstruction costs related to the Mortgaged Property
as provided for herein. Borrower will apply the same promptly to the payment of
the costs and expenses for which each Advance is made and will not use any part
thereof for any other purpose.
5.4    Lender’s Expenses. Borrower will reimburse Lender for all out‑of‑pocket
expenses of Lender, including reasonable attorneys’ fees, incurred in connection
with the preparation, execution, delivery, administration and performance of the
Loan Documents.
5.5    Surveys. Borrower will furnish Lender at Borrower’s expense (i) a
foundation survey and (ii) an as‑built survey, each prepared by a registered
engineer or surveyor acceptable to Lender, showing the locations of the
Improvements, and certifying that same are entirely within the property lines of
the Land, do not encroach upon any easement, setback or building line or
restrictions, are


CONSTRUCTION LOAN AGREEMENT – Page 27



--------------------------------------------------------------------------------





placed in accordance with the Plans and Specifications, all Governmental
Requirements and all restrictive covenants affecting the Land and/or the
Improvements, and showing no state of facts objectionable to Lender. All surveys
shall be in form and substance and from a registered public surveyor acceptable
to Lender.
5.6    Defects and Variances. Borrower will, upon demand of Lender and at
Borrower’s sole expense, correct any structural defect in the Improvements or
any variance from the Plans and Specifications for the Improvements (except for
those for which Lender’s approval is not required under Section 5.2 above) which
is not approved in writing by Lender.
5.7    Estoppel Certificates. Borrower will deliver to Lender, promptly after
request therefor, estoppel certificates or written statements, duly
acknowledged, stating the amount that has then been advanced to Borrower under
this Agreement, the amount due on the Note, and whether any known offsets or
defenses exist against the Note or any of the other Loan Documents.
5.8    Inspecting Person. Borrower will pay the fees and expenses of, and
cooperate, with the Inspecting Person and will cause the Design Professional,
the Contractor, each contractor and subcontractor and the employees of each of
them to cooperate with the Inspecting Person and, upon request, will furnish the
Inspecting Person whatever the Inspecting Person may consider necessary or
useful in connection with the performance of the Inspecting Person’s duties.
Without limiting the generality of the foregoing, Borrower shall furnish or
cause to be furnished such items as working details, Plans and Specifications
and details thereof, samples of materials, licenses, permits, certificates of
public authorities, zoning ordinances, building codes and copies of the
contracts between such Person and Borrower (if applicable) as may be requested
by Lender. Borrower will permit Lender, the Inspecting Person and their
representative to enter the Mortgaged Property for the purposes of inspecting
same. Borrower acknowledges that the duties of the Inspecting Person run solely
to Lender and that the Inspecting Person shall have no obligations or
responsibilities whatsoever to Borrower, Contractor, the Design Professional, or
to any of Borrower’s or Contractor’s agents, employees, contractors or
subcontractors
5.9    BROKERS. BORROWER WILL INDEMNIFY LENDER FROM CLAIMS OF BROKERS ARISING BY
REASON OF THE EXECUTION HEREOF OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY TO THE EXTENT SUCH BROKER WAS CONTACTED OR HIRED BY BORROWER
OR EITHER OF ITS JOINT VENTURERS.
5.10    Personalty and Fixtures. Borrower will deliver to Lender, on demand, any
contracts, bills of sale, statements, receipted vouchers or agreements under
which Borrower claims title to any materials, fixtures or articles incorporated
in the Improvements or subject to the lien or security interests of the Deed of
Trust.
5.11    Compliance with Governmental Requirements. Borrower will comply promptly
with all Governmental Requirements.
5.12    Compliance with Restrictive Covenants. Borrower will comply with all
restrictive covenants, if any, affecting the Mortgaged Property. Construction of
the Improvements will be


CONSTRUCTION LOAN AGREEMENT – Page 28



--------------------------------------------------------------------------------





performed in a good and workmanlike manner, within the perimeter boundaries of
the Land and within all applicable building and setback lines in accordance with
all Governmental Requirements and the Plans and Specifications. There are, and
will be, no structural defects in the Improvements.
5.13    Affidavit of Commencement. Within ten (10) days after the commencement
of construction of the Improvements, but not before construction of the
Improvements has actually begun, Borrower shall file or cause to be filed in the
appropriate records of the county in which the Land is situated, an Affidavit of
Commencement in the form of Exhibit C attached hereto (the “Affidavit of
Commencement”) and incorporated herein by this reference, duly executed by
Borrower and Contractor. The date set forth in the Affidavit of Commencement for
commencement of work under the Construction Contract shall not be on or before
the date on which the Deed of Trust is recorded.
5.14    Affidavit of Completion. Borrower, within ten (10) days after
construction of the Improvements has been completed, shall file in the
appropriate records in the county in which the Land is situated an Affidavit of
Completion (“Affidavit of Completion”) in the form of Exhibit D attached hereto
and incorporated herein by this reference.
5.15    Payment of Expenses. Borrower shall pay or reimburse to Lender all
out‑of‑pocket costs and expenses relating to the Mortgaged Property and for
which an Advance is made, including (without limitation), title insurance and
examination charges, survey costs, insurance premiums, filing and recording
fees, and other expenses payable to third parties incurred by Lender in
connection with the consummation of the transactions contemplated by this
Agreement.
5.16    Notices Received. Borrower will promptly deliver to Lender a true and
correct copy of all notices received by Borrower from any Person with respect to
Borrower, Guarantor, the Mortgaged Property, or any or all of them, which in any
way relates to or affects the Loan or the Mortgaged Property.
5.17    Advertising by Lender. Borrower agrees that during the term of the Loan,
Borrower shall erect and thereafter shall maintain on the Mortgaged Property one
or more advertising signs furnished by Lender indicating that the financing for
the Mortgaged Property has been furnished by Lender.
5.18    Leases.
(a)    Borrower will utilize the Approved Lease Form in leasing all or any part
of the Mortgaged Property, subject only to non-material changes made on a
lease-by-lease basis. Borrower shall not enter into any leases without Lender’s
prior written approval, such approval to be in the sole and absolute discretion
of Lender. Notwithstanding the foregoing, so long as such lease otherwise meets
the criteria provided in this Section 5.18 (i.e., Lender approves such proposed
tenant’s creditworthiness and Lender will receive an SNDA if an SNDA is required
by Lender) and meets the criteria set forth in Exhibit G attached hereto, such
approval shall be in Lender’s reasonable discretion. Prior to the execution of
any Lease, the Borrower


CONSTRUCTION LOAN AGREEMENT – Page 29



--------------------------------------------------------------------------------





shall deliver to the Lender for its review and approval any Lease. Further,
prior to the execution of any Lease, Borrower shall have received Lender's
approval of the creditworthiness of the proposed tenant and Lender may condition
any Lease approval on the receipt of an SNDA in form reasonably acceptable to
Lender. Each Lease shall be substantially in the form of the Approved Lease Form
unless otherwise agreed to by Lender. Borrower shall deliver to Lender a copy of
each executed Lease promptly after acceptance and execution thereof by the
Borrower.
(b)    Upon request of Lender, Borrower shall use commercially reasonable
efforts to obtain from the tenant under any Lease covering any portion of the
Mortgaged Property, from time to time as requested by Lender, estoppel
certificates stating that (i) the Lease is unmodified and in full force and
effect and (ii) that no default exists thereunder on the part of Tenant or
Borrower.
5.19    Statements and Reports. Borrower agrees to deliver to Lender, during the
term of the Loan and until the Loan has been fully paid and satisfied, the
following statements and reports:
(a)    Annual financial statements of Guarantor within ninety (90) days after
the end of each calendar year, commencing in the calendar year 2018, which shall
be audited by an independent certified public accountant;
(b)    Upon the earlier to occur of (i) issuance of a certificate of occupancy
for the Improvements and (ii) commencement of leasing of the improvements,
annual financial statements of Borrower within ninety (90) days after the end of
each calendar year, commencing in the calendar year 2018, which shall be
prepared and certified to by the chief financial officer of Borrower;
(c)    Quarterly financial statements of Guarantor within forty-five (45) days
after the end of each calendar quarter, commencing with the calendar quarter
ending March 31, 2019, prepared and certified to by the chief financial officer
of Guarantor;
(d)    Upon the earlier to occur of (i) issuance of a certificate of occupancy
for the Improvements and (ii) commencement of leasing of the improvements,
quarterly financial statements of Borrower within forty-five (45) days after the
end of each calendar quarter, commencing with the calendar quarter ending
December 31, 2018, prepared and certified to by the chief financial officer of
Borrower;
(e)    Copies of all state and federal tax returns prepared with respect to
Borrower and Guarantor within thirty (30) days of such returns being filed with
the Internal Revenue Service or applicable state authority;
(f)    Copies of extension requests or similar documents with respect to federal
or state income tax filings for Guarantor within ten (10) days of such documents
being filed with the Internal Revenue Service or applicable state authority;
(g)    Upon the earlier to occur of (i) issuance of a certificate of occupancy
for the Improvements and (ii) commencement of leasing of the improvements,
annual operating


CONSTRUCTION LOAN AGREEMENT – Page 30



--------------------------------------------------------------------------------





statements with respect to the Mortgaged Property within ninety (90) days after
the end of each calendar year, prepared in such form and detail as Lender may
require and certified to by the chief financial officer of Borrower;
(h)    Upon the earlier to occur of (i) issuance of a certificate of occupancy
for the Improvements and (ii) commencement of leasing of the improvements,
monthly operating statements and a rent roll with respect to the Improvements,
within thirty (30) days after the end of each calendar month, prepared in such
form and detail as Lender may reasonably require and in accordance with
generally accepted accounting principles and certified to by the chief financial
officer of Borrower; and
(i)    Such other financial statements and reports required to be delivered to
Lender for Guarantor as set forth in the Guaranty, including without limitation,
a Compliance Certificate executed by Guarantor certifying Guarantor’s compliance
(or non-compliance, as the case may be) with the financial covenants applicable
to Guarantor set forth in the Guaranty, which Compliance Certificate shall be
delivered to Lender within ninety (90) days after the end of each calendar year.
(j)    Such other reports and statements as Lender may reasonably require from
time to time.
5.20    Mechanic’s Liens. Borrower shall not install nor otherwise incorporate
in the Improvements any materials, equipment or fixtures under any conditional
sales agreements or security agreement whereby the right is reserved or accrued
to anyone to remove or repossess any such items. Borrower shall not cause or
permit any lien or claim for lien for any labor or material to be filed or to
become valid or effective against the Mortgaged Property; provided, however,
that the existence of any unperfected and unrecorded mechanic’s lien shall not
constitute a violation of this Section if payment is not yet due for the work
giving rise to the lien. In the event a lien is filed against the Mortgaged
Property, Borrower shall, upon the request of Lender, obtain an indemnity bond
for such lien complying with the requirements of Tex. Property Code §§ 53.171
et. seq., and shall provide such bond to Lender within twenty (20) days of
Lender’s request unless Borrower otherwise causes such lien to be released prior
to the expiration of such twenty (20) day period.
5.21    Transfer of Ownership Interests. Except as otherwise expressly permitted
by this Loan Agreement, Borrower shall not convey, transfer or assign any
interest in the Mortgaged Property, or permit a change in any of the Equity
Interests in Borrower (whether direct or indirect), except for a sale of the
publicly traded stock of Stratus Properties Inc., or other Disposition, unless
the written consent of the Lender is first obtained, which consent may be
granted or refused in Lender’s sole discretion.
5.22    Assignment of Licenses and Permits. Borrower shall not assign or
transfer any of its interest in any licenses and permits pertaining to the
Mortgaged Property, or assign, transfer, or remove or permit any other Person to
assign, transfer, or remove any records pertaining to the Mortgaged Property
without Lender’s prior written consent, which consent may be granted or refused
in Lender’s sole discretion.


CONSTRUCTION LOAN AGREEMENT – Page 31



--------------------------------------------------------------------------------





5.23    Management Agreement. If Borrower enters into a Management Agreement for
the Mortgaged Property, such Management Agreement shall be in form and substance
reasonably satisfactory to Lender, and Borrower shall timely perform all of
Borrower’s obligations thereunder and enforce performance of all obligations of
the Manager thereunder. Borrower shall not permit the termination, amendment or
assignment of any Management Agreement unless the prior written consent of
Lender is first obtained, which consent may be in the sole and absolute
discretion of Lender and Borrower will cause the Manager to enter into a
subordination agreement in form and substance acceptable to Lender,
subordinating any Management Agreement to the lien of the Deed of Trust.
Borrower will not change the Manager or enter into any other management
agreement without Lender’s prior written consent, which may be in the sole and
absolute discretion of Lender.
5.24    Single Purpose Entity. Borrower shall be a single purpose entity at all
times, the only business of which is the construction, financing, ownership,
maintenance and operation of the Mortgaged Property and other assets directly
related to the operation of the Mortgaged Property, and always be in compliance
with its Limited Partnership Agreement. Borrower (i) shall exist solely for the
purpose of owning the Mortgaged Property, (ii) will conduct business only in its
own name, (iii) will not engage in any business or have any assets unrelated to
the Mortgaged Property, (iv) does not have and will not incur any indebtedness
other than the Loan and trade payables incurred in the ordinary course of
business and which are paid prior to the delinquency date thereof, (v) will have
its own separate books, records, and accounts (with no commingling of assets),
(vi) will hold itself out as being an entity separate and apart from any other
entity, and (vii) will observe corporate formalities independent of any other
entity. Borrower shall immediately provide Lender with copies of any amendments
or modifications of its formation or Organization Documents.
5.25    Insurance. Borrower shall obtain and maintain such insurance and
evidence of insurance as Lender may reasonably require, including but not
limited the insurance described on Exhibit E attached hereto. To the extent
there are any express inconsistencies between the coverages or deductibles set
forth on Exhibit E and the insurance required pursuant to the terms of the Deed
of Trust or any of the other Loan Documents, Exhibit E shall control.
5.26    Reimbursement Agreements It is contemplated that Borrower may enter into
a developer reimbursement contract with the City of Houston for reimbursement up
to 30% of the construction costs of a water line to be constructed by Sendero
Industries, LLC (the “Developer Participation Agreement”) and a public
improvement agreement for certain public improvement components of the
Improvements with the Lake Houston Redevelopment Authority (the “TIRZ
Agreement”). To the extent assignable, within 30 days after the execution of
each of the Development Participation Agreement and/or the TIRZ Agreement (or
similar document), as applicable, Borrower shall also execute a collateral
assignment of the Developer Participation Agreement or the TIRZ Agreement, as
applicable, in form and substance acceptable to Lender.
5.27    DSCR/LTV Account.
(a)    To the extent funds are deposited in the DSCR/LTV Account pursuant to
Sections 2.8 or 2.9, the DSCR/LTV Account shall not, unless otherwise explicitly
required by applicable law, be or be deemed to be escrow or trust funds. During
the continuance of


CONSTRUCTION LOAN AGREEMENT – Page 32



--------------------------------------------------------------------------------





an Event of Default, Lender may, at its sole discretion, apply at any time the
balance in the DSCR/LTV Account against the Indebtedness in whatever order
Lender shall subjectively determine. Borrower hereby grants to Lender a security
interest in and to the DSCR/LTV Account and all funds therein (and all proceeds
thereof) as additional security to secure payment of the Note. Unless the same
are applied by Lender to the Indebtedness during the continuance of an Event of
Default, all such funds shall remain in the DSCR/LTV Account until the earlier
to occur of (i) such time as all Indebtedness has been repaid in full, or (ii)
Borrower has satisfied the applicable Debt Service Coverage Ratio or
Loan-to-Value Ratio requirement as provided in this Agreement. Funds in the
DSCR/LTV Account may not be used by Borrower for any purposes, including for
debt service payments under the Loan.
(b)    To the extent a Letter of Credit is delivered to Lender, during the
continuance of an Event of Default, Lender may, at its sole discretion, present
the Letter of Credit to the issuer thereof for payment and apply the proceeds
thereof against the Indebtedness in whatever order Lender shall subjectively
determine. Any Letter of Credit delivered to Lender shall remain outstanding at
all times any of the Indebtedness remains outstanding and unpaid, and Borrower
shall cause the same to be renewed no less than thirty (30) days prior to the
expiration date thereof. In the event that a Letter of Credit is not so renewed
at least 30 days prior to the expiration date thereof in form and substance
acceptable to Lender, then Lender may present the Letter of Credit for payment
to the issuer thereof and hold the proceeds thereof in the DSCR/LTV Account and
apply such proceeds in accordance with the terms and provisions of this
Agreement upon the occurrence of an Event of Default. The foregoing
notwithstanding, such Letter of Credit will be released at such time that
Borrower has satisfied the applicable Debt Service Coverage Ratio or
Loan-to-Value Ratio requirement as provided in this Agreement.
5.28    Restricted Distributions and other Payments. All capital contributed to
the Mortgaged Property shall remain in the Mortgaged Property until the Loan is
paid off in full. During the term of the Loan, Borrower shall not make any
distribution of assets to any holder of a partnership interest or other
ownership interest in Borrower, whether or not such a distribution is permitted
under the terms of Borrower's limited partnership agreement, including without
limit return of capital contributions, repayment of any loans made to Borrower
by any holder of a partnership interest or other ownership interest in Borrower,
distributions upon termination, liquidation or dissolution of Borrower or any
development, property management, accounting or other fees payable to any holder
of a partnership interest or other ownership interest in Borrower that would
constitute a return of capital contributed to the Borrower by a holder of a
partnership interest or other ownership interest in Borrower. Without limiting
the foregoing, Borrower shall not at any time make a distribution of assets that
would cause the Loan to constitute a high volatility commercial real estate
("HVCRE") exposure pursuant to Part 217 of Chapter II of title 12 of the Code of
Federal Regulations as modified by Section 214 of the Economic Growth,
Regulatory Relief, and Consumer Protection Act, Pub. L. No. 115-174, 132 Stat.
1296 (2018). If, at any time, for any reason, the Loan constitutes an HVCRE
exposure pursuant to Part 217 of Chapter II of title 12 of the Code of Federal
Regulations as so modified, and the result of the foregoing is to increase the
cost to Lender of making or maintaining the Loan or to reduce the return
received by Lender in connection with the Loan, then, Lender, at its option, may
immediately increase the Applicable Margin (as defined in the Note) to a rate
determined


CONSTRUCTION LOAN AGREEMENT – Page 33



--------------------------------------------------------------------------------





by Lender, in its sole discretion, that shall cause the Lender to receive the
same return it would have received had the Loan not constituted an HVCRE
exposure.
5.29    Partial Release. Borrower may, at any time and from time to time, obtain
a Partial Release of a Release Parcel from the liens and all other interests of
Lender existing by virtue of the Loan Documents upon satisfaction of all the
following terms and conditions:
(a)    Borrower shall have delivered written notice to Lender not less than
thirty (30) days prior to the proposed date of the Partial Release.
(b)    No Event of Default shall exist and be continuing under the Loan
Documents as of the date of notice in clause (a) above or on the date the
Partial Release is to become effective.
(c)    Lender shall have received any and all sums then due and payable under
the Loan Documents, and Borrower shall have paid to Lender for such Partial
Release, on or before the date of the Partial Release, an amount equal to the
sum of (i) the Release Price, and (ii) any LIBOR breakage costs then due and
payable (if any) as determined by Lender with respect to the portion of the
principal so prepaid.
(d)    Lender shall have received evidence satisfactory to Lender that: (i) the
portion of the Property not being released (the “Remaining Property”) and the
Release Parcel are each comprised of one or more legal parcels lawfully created
in compliance with all applicable legal requirements, including without
limitation, those pertaining to subdivisions, plat, replats or other land
divisions; (ii) the Remaining Property has the benefit of all utilities,
easements, public and/or private streets, covenants, conditions and restrictions
as may be necessary for the continued operation thereof in a manner satisfactory
to Lender, including all ingress and egress to public rights-of-way which are
necessary for the legal and efficient operation of the Property such that the
Remaining Property is a separate, economically viable project and otherwise
complies (and will comply after the Partial Release) with all applicable legal
requirements and otherwise in a manner acceptable to Lender; and (iii) the
Remaining Property has sufficient parking to comply with (x) the terms of all
Leases covering the Remaining Property and (y) all applicable legal
requirements.
(e)    Upon the recording of the Partial Release, Borrower shall, use good
faith, diligent efforts to cause the Release Parcel to constitute a separate tax
lot with a separate tax assessment, independent of the Remaining Property, and
shall in any event complete the foregoing no later than the end of the calendar
year of the year of the Partial Release.
(f)    At least ten (10) days prior to the date of the Partial Release, Borrower
shall deliver to Lender at Borrower’s expense the form of the partial release to
be executed by Lender (which form of release must be satisfactory to Lender in
form and substance).
(g)    At the time of the Partial Release, Borrower shall pay all costs and
expenses incurred by Lender in connection therewith (including reasonable
attorney’s fees and


CONSTRUCTION LOAN AGREEMENT – Page 34



--------------------------------------------------------------------------------





expenses) and Borrower shall, at its sole cost and expense, obtain and deliver
to Lender an endorsement of the Title Insurance in form and content acceptable
to the Lender.


ARTICLE VI
ASSIGNMENTS
6.1    Assignment of Construction Contract. As additional security for the
payment of the Loan, Borrower hereby collaterally transfers and assigns to
Lender all of Borrower’s rights and interest, but not its obligations, in, under
and to each Construction Contract upon the following terms and conditions:
(a)    Borrower represents and warrants that the copy of each Construction
Contract Borrower has furnished or will furnish to Lender is or will be (as
applicable) a true and complete copy thereof, including all amendments thereto,
if any, and that Borrower’s interest therein is not subject to any claim, setoff
or encumbrance.
(b)    Neither this assignment nor any action by Lender shall constitute an
assumption by Lender of any obligations under any Construction Contract, and
Borrower shall continue to be liable for all obligations of Borrower thereunder,
Borrower hereby agreeing to perform all of its obligations under each
Construction Contract. BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS
AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED
TO ATTORNEYS’ FEES) RESULTING FROM ANY FAILURE OF BORROWER TO SO PERFORM.
(c)    Following any required notice and opportunity to cure, Lender shall have
the right at any time thereafter (but shall have no obligation) to take in its
name or in the name of Borrower such action as Lender may at any time determine
to be necessary or advisable to cure any default under any Construction Contract
or to protect the rights of Borrower or Lender thereunder. LENDER SHALL INCUR NO
LIABILITY IF ANY ACTION SO TAKEN BY IT OR IN ITS BEHALF SHALL PROVE TO BE
INADEQUATE OR INVALID, REGARDLESS OF ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF
LENDER, AND BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS AGAINST AND
FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH ANY SUCH ACTION. THIS
INDEMNITY INCLUDES ANY LIABILITY ASSERTED AGAINST LENDER ON ACCOUNT OF LENDER’S
NEGLIGENCE OR ALLEGED NEGLIGENCE, BUT NOT ANY LIABILITY ARISING FROM LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s
attorney‑in‑fact effective upon the occurrence of an Event of Default, in
Borrower’s or Lender’s name, to enforce all rights of Borrower under each
Construction Contract. Such appointment is coupled with an interest and is
therefore irrevocable.


CONSTRUCTION LOAN AGREEMENT – Page 35



--------------------------------------------------------------------------------





(e)    Prior to the occurrence of an Event of Default, Borrower shall have the
right to exercise its rights as owner under each Construction Contract, provided
that Borrower shall not cancel or amend any Construction Contract or do or
suffer to be done any act which would impair the security constituted by this
assignment without the prior written consent of Lender.
(f)    This assignment shall inure to the benefit of Lender and its successors
and assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver
in possession of the Mortgaged Property and any corporation affiliated with
Lender which assumes Lender’s rights and obligations under this Agreement.
6.2    Assignment of Plans and Specifications. As additional security for the
Loan, Borrower hereby collaterally transfers and assigns to Lender all of
Borrower’s right, title and interest in and to the Plans and Specifications and
hereby represents and warrants to and agrees with Lender as follows:
(a)    Each schedule of the Plans and Specifications for the Improvements
delivered or to be delivered to Lender is and shall be a complete and accurate
description of such Plans and Specifications.
(b)    The Plans and Specifications for the Improvements are and shall be
complete and adequate for the construction of the Improvements and there have
been no modifications thereof except as described in such schedule. The Plans
and Specifications shall not be modified without the prior consent of Lender.
(c)    Lender may use the Plans and Specifications for the Improvements for any
purpose relating to the Improvements, including but not limited to inspections
of construction and the completion of the Improvements.
(d)    Lender’s acceptance of this assignment shall not constitute approval of
the Plans and Specifications by Lender. Lender has no liability or obligation in
connection with the Plans and Specifications and no responsibility for the
adequacy thereof or for the construction of the Improvements contemplated by the
Plans and Specifications for the Improvements. Lender has no duty to inspect the
Improvements, and if Lender should inspect the Improvements, Lender shall have
no liability or obligation to Borrower or any other party arising out of such
inspection. No such inspection nor any failure by Lender to make objections
after any such inspection shall constitute a representation by Lender that the
Improvements are in accordance with the Plans and Specifications or any other
requirement or constitute a waiver of Lender’s right thereafter to insist that
the Improvements be constructed in accordance with the Plans and Specifications
or any other requirement.
(e)    This assignment shall inure to the benefit of Lender and its successors
and assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver
in possession of the Mortgaged Property and any corporation affiliated with
Lender which assumes Lender’s rights and obligations under this Agreement.


CONSTRUCTION LOAN AGREEMENT – Page 36



--------------------------------------------------------------------------------





6.3    Assignment of Design Services Contract. As additional security for the
payment of the Loan, Borrower hereby collaterally transfers and assigns to
Lender all of Borrower’s rights and interest, but not its obligations, in, under
and to each Design Services Contract upon the following terms and conditions:
(a)    Borrower represents and warrants that the copy of each Design Services
Contract Borrower has furnished or will furnish to Lender is or will be (as
applicable) a true and complete copy thereof, including all amendments thereto,
if any, and that Borrower’s interest therein is not subject to any claim, setoff
or encumbrance.
(b)    Neither this assignment nor any action by Lender shall constitute an
assumption by Lender of any obligations under any Design Services Contract, and
Borrower shall continue to be liable for all obligations of Borrower thereunder,
Borrower hereby agreeing to perform all of its obligations under each Design
Services Contract. BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS AGAINST
AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED TO
ATTORNEYS’ FEES) RESULTING FROM ANY FAILURE OF BORROWER TO SO PERFORM.
(c)    Following any required notice and opportunity to cure, Lender shall have
the right at any time thereafter (but shall have no obligation) to take in its
name or in the name of Borrower such action as Lender may at any time determine
to be necessary or advisable to cure any default under any Design Services
Contract or to protect the rights of Borrower or Lender thereunder. LENDER SHALL
INCUR NO LIABILITY IF ANY ACTION SO TAKEN BY IT OR IN ITS BEHALF SHALL PROVE TO
BE INADEQUATE OR INVALID, REGARDLESS OF ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF
LENDER, AND BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS AGAINST AND
FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH ANY SUCH ACTION. THIS
INDEMNITY INCLUDES ANY LIABILITY ASSERTED AGAINST LENDER ON ACCOUNT OF LENDER’S
NEGLIGENCE OR ALLEGED NEGLIGENCE, BUT NOT ANY LIABILITY ARISING FROM LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s
attorney‑in‑fact effective upon the occurrence of an Event of Default, in
Borrower’s or Lender’s name, to enforce all rights of Borrower under each Design
Services Contract. Such appointment is coupled with an interest and is therefore
irrevocable.
(e)    Prior to the occurrence of an Event of Default, Borrower shall have the
right to exercise its rights as owner under each Design Services Contract,
provided that Borrower shall not cancel or amend any Design Services Contract or
do or suffer to be done any act which would impair the security constituted by
this assignment without the prior written consent of Lender.


CONSTRUCTION LOAN AGREEMENT – Page 37



--------------------------------------------------------------------------------





(f)    This assignment shall inure to the benefit of Lender and its successors
and assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver
in possession of the Mortgaged Property and any corporation affiliated with
Lender which assumes Lender’s rights and obligations under this Agreement.
6.4    Assignment of Proceeds. Borrower hereby further collaterally transfers
and assigns to Lender and acknowledges that Lender shall be entitled to receive
(i) any and all sums which may be awarded and become payable to Borrower for
condemnation of all or any portion of the Mortgaged Property, or (ii) the
proceeds of any and all insurance upon the Mortgaged Property (other than the
proceeds of general public liability insurance).
(a)    Borrower shall, upon request of Lender, make, execute, acknowledge and
deliver any and all additional assignments and documents as may be necessary
from time to time to enable Lender to collect and receipt for any of such
insurance or condemnation proceeds.
(b)    Lender shall not be, under any circumstances, liable or responsible for
failure to collect, or exercise diligence in the collection of, any of such
sums.
(c)    Any sums so received by Lender pursuant to this Section 6.4 may, in
Lender’s sole discretion, be provided back to Borrower for restoration of the
Mortgaged Property, in the amounts, manner, method and pursuant to such
requirements in documents as Lender may require, or shall be applied to the
liquidation of the Indebtedness in accordance with the provisions of Section 6.4
of the Deed of Trust; provided, however, if Lender determines that the Mortgaged
Property can be restored prior to the maturity date of the Note, and no Event of
Default exists, then Lender will apply the proceeds to the restoration of the
Mortgaged Property.
ARTICLE VII
EVENTS OF DEFAULT
7.1    Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:
(a)    If Borrower shall fail, refuse, or neglect to pay, in full, any
installment or portion of the Indebtedness as and when the same shall become due
and payable, whether at the due date thereof stipulated in the Loan Documents,
upon acceleration or otherwise and such default shall continue for a period of
five (5) calendar days beyond any due date (provided, however, any default in
making the payment due on the Maturity Date shall be an immediate Event of
Default without any grace period).
(b)    If Borrower shall fail, refuse or neglect, or cause others to fail,
refuse, or neglect to comply with, perform and discharge fully and timely any of
the Obligations in any of the Loan Documents (and which are not otherwise
specifically addressed in any other subsections of this Section 7.1) as and when
called for, and such failure shall continue for a period of fifteen (15) days
after receipt of written notice from Lender; provided, however, Borrower


CONSTRUCTION LOAN AGREEMENT – Page 38



--------------------------------------------------------------------------------





shall have the right to attempt to cure said default for up to an additional
forty-five (45) days if Borrower is diligently prosecuting a cure of said
default.
(c)    If any representation, warranty, or statement made by Borrower,
Guarantor, or others in, under, or pursuant to the Loan Documents or any
affidavit or other instrument executed or delivered with respect to the Loan
Documents or the Indebtedness is determined by Lender to be false or misleading
in any material respect as of the date hereof or thereof or shall become so at
any time prior to the repayment in full of the Indebtedness.
(d)    If Borrower shall default or commit an event of default under and
pursuant to any other mortgage or security agreement which covers or affects any
part of the Mortgaged Property which is not cured within any notice or grace
period.
(e)    If Borrower (i) shall execute an assignment for the benefit of creditors
or an admission in writing by Borrower of Borrower’s inability to pay, or
Borrower’s failure to pay, debts generally as the debts become due; or
(ii) shall allow the levy against the Mortgaged Property or any part thereof, of
any execution, attachment, sequestration or other writ which is not vacated
within sixty days after the levy; or (iii) shall allow the appointment of a
receiver, trustee or custodian of Borrower or of the Mortgaged Property or any
part thereof, which receiver, trustee or custodian is not discharged within
sixty (60) days after the appointment; or (iv) files as a debtor a petition,
case, proceeding or other action pursuant to, or voluntarily seeks of the
benefit or benefits of any Debtor Relief Law (as defined in the Deed of Trust),
or takes any action in furtherance thereof; or (v) files either a petition,
complaint, answer or other instrument which seeks to effect a suspension of, or
which has the effect of suspending any of the rights or powers of Lender or the
trustee under the Deed of Trust granted in any Loan Document; or (vi) allows the
filing of a petition, case, proceeding or other action against Borrower as a
debtor under any Debtor Relief Law or seeks appointment of a receiver, trustee,
custodian or liquidator of Borrower or of the Mortgaged Property, or any part
thereof, or of any significant portion of Borrower’s other property and
(a) Borrower admits, acquiesces in or fails to contest diligently the material
allegations thereof, or (b) the petition, case, proceeding or other action
results in the entry of an order for relief or order granting the relief sought
against Borrower, or (c) the petition, case, proceeding or other action is not
permanently dismissed or discharged on or before the earlier of trial thereon or
sixty (60) days next following the date of filing.
(f)    If Borrower, any Constituent Party (as defined in the Deed of Trust), or
any Guarantor, shall die, dissolve, terminate or liquidate, or merge with or be
consolidated into any other entity, or become permanently disabled.
(g)    If Borrower creates, places, or permits to be created or placed, or
through any act or failure to act, acquiesces in the placing of, or allows to
remain, any Subordinate Mortgage, regardless of whether such Subordinate
Mortgage is expressly subordinate to the liens or security interests of the Loan
Documents, with respect to the Mortgaged Property, other than the Permitted
Exceptions (as defined in the Deed of Trust) and subject to the right


CONSTRUCTION LOAN AGREEMENT – Page 39



--------------------------------------------------------------------------------





of Borrower to cure or bond over a mechanic’s or materialmen’s lien in
accordance with this Agreement.
(h)    Any Disposition occurs without the prior written consent of Lender.
(i)    If any condemnation proceeding is instituted or threatened which would,
in Lender’s sole judgment, materially impair the use and enjoyment of the
Mortgaged Property for its intended purposes.
(j)    If the Mortgaged Property is demolished, destroyed, or substantially
damaged so that, in Lender’s judgment, it cannot be restored or rebuilt with
available funds to the condition existing immediately prior to such demolition,
destruction, or damage within a reasonable period of time.
(k)    If Lender reasonably determines that any event shall have occurred that
could be expected to have a Material Adverse Effect.
(l)    If Borrower abandons all or any portion of the Mortgaged Property.
(m)    The occurrence of any event referred to in Sections 7.1(e) and 7.1(f)
hereof with respect to any Guarantor, Constituent Party or other Person
obligated in any manner to pay or perform the Indebtedness or Obligations,
respectively, or any part thereof (as if such Guarantor, Constituent Party or
other Person were the “Borrower” in such Sections).
(n)    An Event of Default, as defined in any of the Loan Documents, occurs.
(o)    (i) The Required Lease, for any reason, terminates or is no longer in
full force or effect, or (ii) Borrower commits a default under the Required
Lease beyond any applicable notice and/or cure period.
(p)    If the construction of the Improvements are, at any time,
(i) discontinued due to acts or matters within Borrower’s control for a period
of ten (10) or more consecutive days, (ii) not carried on with reasonable
dispatch, or (iii) not completed by the Completion Date; subject, however, to
Force Majeure (hereinafter defined), not to exceed sixty (60) days in the
aggregate. “Force Majeure” shall be deemed to mean that Borrower is delayed or
hindered in or prevented from the performance of any act required hereunder, not
the failure of Borrower, by reason of (i) inability to procure materials or
reasonable substitutes thereof, (ii) failure of power, (iii) civil commotion,
riots, insurrection or war, (iv) unavoidable fire or other casualty, or acts of
God (v) strikes, lockouts or other labor disputes (not by Borrower’s employees),
(vi) restrictive governmental law or regulation, (vii) delay by Lender of any
act required of it hereunder, or (viii) any other causes of a like nature to the
above listed (i) through (vii). Financial inability on the part of Borrower
shall not be construed a Force Majeure hereunder. Borrower agrees to use its
best efforts to resume the construction of the Improvements as soon as
practicable after the cause of such delay has been removed or cancelled.


CONSTRUCTION LOAN AGREEMENT – Page 40



--------------------------------------------------------------------------------





(q)    If Borrower is unable to satisfy any condition of Borrower’s right to
receive Advances hereunder for a period in excess of thirty (30) days after
Lender’s refusal to make any further Advances.
(r)    If Borrower executes any conditional bill of sale, chattel mortgage or
other security instrument covering any materials, fixtures or articles intended
to be incorporated in the Improvements or the appurtenances thereto, or covering
articles of personal property placed in the Improvements, or files a financing
statement publishing notice of such security instrument, or if any of such
materials, fixtures or articles are not purchased in such a manner that the
ownership thereof vests unconditionally in Borrower, free from encumbrances, on
delivery at the Improvements, or if Borrower does not produce to Lender upon
reasonable demand the contracts, bills of sale, statements, receipted vouchers
or agreements, or any of them, under which Borrower claims title to such
materials, fixtures and articles.
(s)    If any levy, attachment or garnishment is issued, or if any lien for the
performance of work or the supply of materials is filed, against any part of the
Mortgaged Property and remains unsatisfied or unbonded following the earlier of
(i) twenty (20) days after the date of filing thereof or (ii) the requesting by
Borrower of an Advance.
(t)    The Management Agreement, if any, shall be terminated without the prior
written approval of Lender.
(u)    Borrower fails to make a Borrower’s Deposit upon the written request of
Lender within the time period required under this Agreement.
(v)    If (i) any representation or warranty made by Guarantor in the Guaranty
or any of the other Loan Documents is false or misleading in any material
respect, (ii) Guarantor breaches any covenant of Guarantor set forth in the
Guaranty which is not cured within fifteen (15) days after written notice from
Lender or (iii) Guarantor breaches any of the negative covenants or financial
covenants applicable to Guarantor set forth in Sections 5 and 6 of the Guaranty.
7.2    Remedies. Lender shall have the right, during the continuance of an Event
of Default, in addition to any rights or remedies available to it under all
other Loan Documents, to enter into possession of the Mortgaged Property, to
succeed Borrower as the Landlord of the Required Lease and/or to perform any and
all work and labor necessary to complete the Improvements in accordance with the
Plans and Specifications. All amounts so expended by Lender shall be deemed to
have been disbursed to Borrower as Loan proceeds and secured by the Deed of
Trust. For this purpose, Borrower hereby constitutes and appoints (which
appointment is coupled with an interest and is therefore irrevocable) Lender as
Borrower’s true and lawful attorney‑in‑fact, with full power of substitution to
complete the Improvements in the name of Borrower, and hereby empowers Lender,
acting as Borrower’s attorney‑in‑fact, as follows: to use any funds of Borrower,
including any balance which may be held in escrow, any Borrower’s Deposit and
any funds which may remain unadvanced hereunder, for the purpose of completing
the Improvements in the manner called for by the Plans and Specifications; to
make such additions and changes and corrections in the Plans and Specifications
which shall be necessary or desirable to complete the Improvements in the manner
contemplated by


CONSTRUCTION LOAN AGREEMENT – Page 41



--------------------------------------------------------------------------------





the Plans and Specifications; to continue all or any existing construction
contracts or subcontracts; to employ such contractors, subcontractors, agents,
design professionals and inspectors as shall be required for said purposes; to
pay, settle or compromise all existing bills and claims which are or may be
liens against the Mortgaged Property, or may be necessary or desirable for the
completion of the work or the clearing of title; to execute all the applications
and certificates in the name of Borrower which may be required by any
construction contract; and to do any and every act with respect to the Required
Lease and construction of the Improvements which Borrower could do in Borrower’s
own behalf. Lender, acting as Borrower’s attorney‑in‑fact, shall also have power
to prosecute and defend all actions or proceedings in connection with the
Mortgaged Property and to take such action and require such performance as is
deemed necessary.
ARTICLE VIII
LENDER’S DISCLAIMERS ‑ BORROWER’S INDEMNITIES
8.1    No Obligation by Lender to Construct. Lender has no liability or
obligation whatsoever or howsoever in connection with the Mortgaged Property or
the development, construction or completion thereof or work performed thereon,
and has no obligation except to disburse the Loan proceeds as herein agreed,
Lender is not obligated to inspect the Improvements nor is Lender liable, and
under no circumstances whatsoever shall Lender be or become liable, for the
performance or default of any contractor or subcontractor, or for any failure to
construct, complete, protect or insure the Mortgaged Property, or any part
thereof, or for the payment of any cost or expense incurred in connection
therewith, or for the performance or nonperformance of any obligation of
Borrower or Guarantor to Lender nor to any other Person without limitation.
Nothing, including without limitation, any disbursement of Loan proceeds or the
Borrower’s Deposit nor acceptance of any document or instrument, shall be
construed as such a representation or warranty, express or implied, on Lender’s
part.
8.2    No Obligation by Lender to Operate. Any term or condition of any of the
Loan Documents to the contrary notwithstanding, Lender shall not have, and by
its execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of Borrower or Guarantor. Any term or condition of the Loan
Documents which permits Lender to disburse funds, whether from the proceeds of
the Loan, the Borrower’s Deposit or otherwise, or to take or refrain from taking
any action with respect to Borrower, Guarantor, the Mortgaged Property or any
other collateral for repayment of the Loan, shall be deemed to be solely to
permit Lender to audit and review the management, operation and conduct of the
business and affairs of Borrower and Guarantor, and to maintain and preserve the
security given by Borrower to Lender for the Loan, and may not be relied upon by
any other Person. Further, Lender shall not have, has not assumed and by its
execution and acceptance of this Agreement hereby expressly disclaims any
liability or responsibility for the payment or performance of any indebtedness
or obligation of Borrower or Guarantor and no term or condition of the Loan
Documents, shall be construed otherwise. Borrower hereby expressly acknowledges
that no term or condition of the Loan Documents shall be construed so as to deem
the relationship between Borrower, Guarantor and Lender to be other than that of
borrower, guarantor and lender, and Borrower shall at all times represent that
the relationship between Borrower, Guarantor and Lender is solely that of
borrower, guarantor and lender. BORROWER HEREBY INDEMNIFIES AND AGREES TO HOLD
LENDER


CONSTRUCTION LOAN AGREEMENT – Page 42



--------------------------------------------------------------------------------





HARMLESS FROM AND AGAINST ANY COST, EXPENSE OR LIABILITY INCURRED OR SUFFERED BY
LENDER AS A RESULT OF ANY ASSERTION OR CLAIM OF ANY OBLIGATION OR RESPONSIBILITY
OF LENDER FOR THE MANAGEMENT, OPERATION AND CONDUCT OF THE BUSINESS AND AFFAIRS
OF BORROWER OR GUARANTOR, OR AS A RESULT OF ANY ASSERTION OR CLAIM OF ANY
LIABILITY OR RESPONSIBILITY OF LENDER FOR THE PAYMENT OR PERFORMANCE OF ANY
INDEBTEDNESS OR OBLIGATION OF BORROWER OR GUARANTOR, INCLUDING WITHOUT
LIMITATION ANY COST, EXPENSE OR LIABILITY RESULTING FROM ANY CLAIMS OF
NEGLIGENCE OR ALLEGED NEGLIGENCE BY LENDER, BUT NOT ANY COST, EXPENSE OR
LIABILITY ARISING FROM LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
8.3    INDEMNITY BY BORROWER. BORROWER HEREBY INDEMNIFIES LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND
AGENTS FROM, AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES TO WHICH ANY OF THEM MAY
BECOME SUBJECT, INSOFAR AS SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND
EXPENSES ARISE FROM OR RELATE TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY OR FROM ANY INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING, INCLUDING
WITHOUT LIMITATION, ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND
EXPENSES RESULTING FROM ANY CLAIMS OF NEGLIGENCE OR ALLEGED NEGLIGENCE BY
LENDER, BUT NOT ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES
ARISING FROM LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Without intending
to limit the remedies available to Lender with respect to the enforcement of its
indemnification rights as stated herein or as stated in any Loan Document, in
the event any claim or demand is made or any other fact comes to the attention
of Lender in connection with, relating or pertaining to, or arising out of the
transactions contemplated by this Agreement, which Lender reasonably believes
might involve or lead to some liability of Lender, Borrower shall, immediately
upon receipt of written notification of any such claim or demand, assume in full
the personal responsibility for and the defense of any such claim or demand and
pay in connection therewith any loss, damage, deficiency, liability or
obligation, including, without limitation, legal fees and court costs incurred
in connection therewith. In the event of court action in connection with any
such claim or demand, Borrower shall assume in full the responsibility for the
defense of any such action and shall immediately satisfy and discharge any final
decree or judgment rendered therein. Lender may, in its sole discretion, make
any payments sustained or incurred by reason of any of the foregoing; and
Borrower shall immediately repay to Lender, in cash and not with proceeds of the
Loan, the amount of such payment, with interest thereon at the Default Rate (as
defined in the Note) from the date of such payment. Lender shall have the right
to join Borrower as a party defendant in any legal action brought against
Lender, and Borrower hereby consents to the entry of an order making Borrower a
party defendant to any such action.


CONSTRUCTION LOAN AGREEMENT – Page 43



--------------------------------------------------------------------------------





8.4    No Agency. Nothing herein shall be construed as making or constituting
Lender as the agent of Borrower in making payments pursuant to any construction
contracts or subcontracts entered into by Borrower for construction of the
Improvements or otherwise. The purpose of all requirements of Lender hereunder
is solely to allow Lender to check and require documentation (including, but not
limited to, lien waivers) sufficient to protect Lender and the Loan contemplated
hereby. Borrower shall have no right to rely on any procedures required by
Lender, Borrower hereby acknowledging that Borrower has sole responsibility for
constructing the Improvements and paying for work done in accordance therewith
and that Borrower has solely, on Borrower’s own behalf, selected or approved
each contractor, each subcontractor and each materialman, Lender having no
responsibility for any such Persons or for the quality of their materials or
workmanship.
ARTICLE IX
MISCELLANEOUS
9.1    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Borrower and Lender, and their respective heirs, legal
representatives, successors and assigns; provided, however, that Borrower may
not assign any rights or obligations under this Agreement without the prior
written consent of Lender.
9.2    Headings. The Article, Section, and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify,
define or be used in construing the text of such Articles, Sections or
Subsections.
9.3    Survival. The provisions hereof shall survive the execution of all
instruments herein mentioned, shall continue in full force and effect until the
Loan has been paid in full and shall not be affected by any investigation made
by any party.
9.4    Intentionally Omitted.
9.5    Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
properly given if (i) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested; (ii) by delivering same
in person to the intended addressee; or (iii) by delivery to an independent
third party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee.
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent a commercial delivery
service shall be effective upon delivery to such commercial delivery service;
notice given by personal delivery shall be effective only if and when received
by the addressee; and notice given by other means shall be effective only if and
when received at the designated address of the intended addressee. For purposes
of notice, the addresses of the parties shall be as set forth on page 1 of this
Agreement; provided, however, that either party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by the giving of thirty (30) days notice to the other party in the
manner set forth herein.


CONSTRUCTION LOAN AGREEMENT – Page 44



--------------------------------------------------------------------------------





9.6    Reliance by Lender. Lender is relying and is entitled to rely upon each
and all of the provisions of this Agreement; and accordingly, if any provision
or provisions of this Agreement should be held to be invalid or ineffective,
then all other provisions hereof shall continue in full force and effect
notwithstanding.
9.7    Participations. Lender shall have the right at any time and from time to
time to grant participations in the Loan and Loan Documents or sell or assign
its interest in the Loan and the Loan Documents to a thirty party. Each
participant or assignee of Lender shall be entitled to receive all information
received by Lender regarding the creditworthiness of Borrower, any of its
principals and the Guarantor, including (without limitation) information
required to be disclosed to a participant pursuant to Banking Circular 181
(Rev., August 2, 1984), issued by the Comptroller of the Currency (whether the
participant is subject to the circular or not).
9.8    Maximum Interest. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Indebtedness
(as defined in the Deed of Trust) (or applicable United States federal law to
the extent that it permits Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to the Note,
any of the other Loan Documents or any other communication or writing by or
between Borrower and Lender related to any of the Indebtedness, (ii) contracted
for, charged or received by reason of Lender’s exercise of the option to
accelerate the maturity of the Note and/or any other portion of the
Indebtedness, or (iii) Borrower will have paid or Lender will have received by
reason of any voluntary prepayment by Borrower of the Note and/or any of the
other Indebtedness, then it is Borrower’s and Lender’s express intent that all
amounts charged in excess of the Maximum Lawful Rate (as defined in the Deed of
Trust) shall be automatically canceled, ab initio, and all amounts in excess of
the Maximum Lawful Rate theretofore collected by Lender shall be credited on the
principal balance of the Note and/or any of the other Indebtedness (or, if the
Note and all other Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Note and the other Loan
Documents immediately be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrower and Lender agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against any other Indebtedness then owing by Borrower to Lender. Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note and/or other Indebtedness then
owing by Borrower to Lender. All sums contracted for, charged or received by
Lender for the use, forbearance or detention of any of the Indebtedness,
including any portion of the debt evidenced by the Note shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,


CONSTRUCTION LOAN AGREEMENT – Page 45



--------------------------------------------------------------------------------





throughout the stated term of the Note and/or other Indebtedness (including any
and all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of the Note and/or other Indebtedness does not
exceed the Maximum Lawful Rate from time to time in effect and applicable to the
Note and/or the other Indebtedness for so long as any Indebtedness is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Note and/or any of the other
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
9.9    Controlling Document. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of any other Loan
Document, the terms and conditions of this Agreement shall control.
9.10    Construction of Agreement. All pronouns, whether in masculine, feminine
or neuter form, shall be deemed to refer to the object of such pronoun whether
same is masculine, feminine or neuter in gender, as the context may suggest or
require. All terms used herein, whether or not defined in Section 1.1 hereof,
and whether used in singular or plural form, shall be deemed to refer to the
object of such term, whether such is singular or plural in nature, as the
context may suggest or require.
9.11    Counterpart Execution. To facilitate execution, this Agreement may be
executed in one or more counterparts as may be convenient or required, with all
such counterparts collectively constituting a single instrument.
9.12    CHOICE OF LAW AND VENUE.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS.
(b)    THE PARTIES EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) CONSENTS AND
SUBMITS TO THE SOLE AND EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE STATE OF TEXAS, AND ANY APPELLATE COURT THEREOF, (II) AGREES
THAT ALL ACTIONS AND PROCEEDINGS BASED UPON, ARISING OUT OF, RELATING TO OR
OTHERWISE CONCERNING THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING ALL
CLAIMS FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, SHALL SOLELY AND


CONSTRUCTION LOAN AGREEMENT – Page 46



--------------------------------------------------------------------------------





EXCLUSIVELY BE BROUGHT, HEARD, AND DETERMINED (LITIGATED) IN SUCH COURTS, (III)
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, THE SOLE AND EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, (IV) WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED UPON THE GROUNDS OF FORUM NON
CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO BRINGING OR MAINTAINING ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION, AND (V) AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, OR ANY SUCH
OTHER LOAN DOCUMENT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF LENDER TO BRING ANY
ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY LIENS OR SECURITY
INTERESTS IN FAVOR OF LENDER ON ANY OF BORROWER’S PROPERTIES OR ASSETS.
9.13    WAIVER OF JURY TRIAL. BORROWER AND LENDER, BY ACCEPTANCE OF THIS
AGREEMENT, ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.
9.14    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for Borrower: When Borrower
opens an account, if Borrower is an individual, Lender will ask for Borrower’s
name, taxpayer identification number, residential address, date of birth and
other information that will allow Lender to identify Borrower, and, if Borrower
is not an individual, Lender will ask for Borrower’s name, tax identification
number, business address, and other information that will allow Lender to
identify Borrower. Lender may also ask, if Borrower is an individual, to see
Borrower’s driver’s license or other identifying documents, and, if Borrower is
not an individual, to see Borrower’s legal organizational documents or other
identifying documents.




CONSTRUCTION LOAN AGREEMENT – Page 47



--------------------------------------------------------------------------------





9.15    NOTICE OF INDEMNIFICATION. BORROWER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO SECTIONS 5.9,
6.1, 6.3, 8.2 AND 8.3 HEREOF WHICH MAY, IN CERTAIN INSTANCES, INCLUDE
INDEMNIFICATION BY BORROWER OR OTHERS AGAINST LENDER’S OWN NEGLIGENCE, BUT SAID
INDEMNIFICATION DOES NOT INCLUDE INDEMNIFICATION FOR LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
9.16    ENTIRE AGREEMENT.  THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
INSTRUMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE
PARTIES HERETO. IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, THE PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
9.17    List of  Attachments:
Exhibit A ‑ Land Description
Exhibit B – Budget
Exhibit C ‑ Affidavit of Commencement
Exhibit D ‑ Affidavit of Completion
Exhibit E – Insurance Requirements
Exhibit F – Site Plan
Exhibit G – Lease Terms
Exhibit H – Release Parcel



The remainder of this page is blank. The signature page follows.






CONSTRUCTION LOAN AGREEMENT – Page 48



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
LENDER:

COMERICA BANK
By: /s/ Elaine Houston                    
Name: Elaine Houston
Title: Assistant Vice President


LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------







BORROWER:


STRATUS KINGWOOD PLACE, L.P., a Texas limited partnership


By:
Stratus Northpark, L.L.C., a Texas limited liability company, General Partner



    
By:    /s/ Erin D. Pickens                
Erin D. Pickens, Senior Vice President


LOAN AGREEMENT – Signature Page

